Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 1 of 116 PageID: 3636



  OBERMAYER REBMANN MAXWELL & HIPPEL LLP
  By: Steven A. Haber, Esquire      Attorneys for Amici Curiae National
  1120 Route 73, Suite 420          Association of Community Health
  Mount Laurel, NJ 08054-5108       Centers, Ryan White Clinics for340B
  Phone: (856) 795-3300             Access, Little Rivers Health Care, Inc.,
  Email: steven.haber@obermayer.com and WomenCare, Inc.


   NOVO NORDISK INC., et. al.,
                                           UNITED STATES DISTRICT COURT
                          Plaintiffs,      FOR THE DISTRICT OF NEW JERSEY

                   v.

   U.S. DEPARTMENT OF HEALTH               Civil Action No. 3:21-cv-806-FLW-LHG
   AND HUMAN SERVICES, et al.,

                          Defendants.


            BRIEF OF AMICI CURIAE NATIONAL ASSOCIATION OF
     COMMUNITY HEALTH CENTERS, RYAN WHITE CLINICS FOR 340B
     ACCESS, LITTLE RIVERS HEALTH CARE, INC., AND WOMENCARE,
      INC. IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS AND
       MOTION FOR SUMMARY JUDGMENT AND IN OPPOSITION TO
            PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

                                        Steven A. Haber
                                        Obermayer Rebmann Maxwell & Hippel LLP
                                        1120 Route 73, Suite 420
                                        Mt. Laurel, NJ 08054
                                        (856) 857-1422

   Matthew Sidney Freedus               Ronald S. Connelly
   Rosie Dawn Griffin                   Powers Pyles Sutter and Verville, PC
   Brendan Michael Tyler                1501 M Street, Northwest, 7th Floor
   Feldesman Tucker Leifer Fidell LLP   Washington, DC 20005
   1129 20th St. NW, 4th Floor          (202) 872-6762
   Washington, DC 20036                 Counsel to Amici Curiae RWC-340B, Little
   (202) 466-8960                       Rivers Health Care, Inc, and WomenCare,
   Counsel to Amicus Curiae NACHC       Inc.

  4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 2 of 116 PageID: 3637




                                                 TABLE OF CONTENTS

   INTRODUCTION .....................................................................................................1

   ARGUMENT .............................................................................................................6

            I.       Novo Misrepresents Contract Pharmacy Relationships, Which Have
                     Been a Critical Component of the 340B Program for More Than Two
                     Decades..................................................................................................6

            II.      Novo Seeks to Undo a Statutorily Required Program In Which It
                     Participated for More Than Two Decades ..........................................11

            III.     Granting Novo’s Motion for Summary Judgment Would Set a
                     Dangerous Precedent and Will Inflict Significant Harms on All
                     Covered Entity Types and Their Patients and Compromise Vital
                     Safety-Net Services Throughout the Nation .......................................19

                     A.       Covered Entities Use 340B Contract Pharmacy Savings to
                              Provide Deep Discounts on High-Cost Medications to Eligible
                              Patients ......................................................................................21

                     B.       Covered Entities Rely on 340B Contract Pharmacy Savings to
                              Pay for Necessary and Required Health Care and Related
                              Services .....................................................................................30

   CONCLUSION ........................................................................................................36




                                                               i

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 3 of 116 PageID: 3638




                                               TABLE OF AUTHORITIES

                                                                                                                     Page(s)
   Cases
   Abbott Laboratories v. Portland Retail Druggists Ass’n, Inc.,
    425 U.S. 1 (1976) .................................................................................................12

   Am. Hosp. Ass’n, et al v. Azar, 4:20-cv-08806-YGR, (N.D. Cal. Jan. 10, 2021)
    (case dismissed) ......................................................................................................4

   RWC-340B v. Azar, No. 1:20-cv-02906 (D.D.C. Nov. 23, 2020) (stayed Jan. 13,
    2021) .....................................................................................................................21

   Statutes
   15 U.S.C. § 13c ........................................................................................................22

   15 U.S.C. §§ 13–13b ................................................................................................21

   42 U.S.C. § 254b(a)(1) ...................................................................................... 13, 38

   42 U.S.C. § 254b(e)(5)(D) .......................................................................................19

   42 U.S.C. § 254b(k)(3)(A) .......................................................................................35

   42 U.S.C. § 256b(a)(5)(A) .......................................................................................11

   42 U.S.C. § 256b(a)(5)(B) .......................................................................................22

   Public Health Service Act, Pub. L. 78-410, § 330(a), 58 Stat. 682, 704 (1944) .....19

   Special Health Revenue Sharing Actof 1975, Pub. L. 94-63, § 501, 89 Stat. 304,
     342–43 (1975)................................................................................................ 19, 20

   Regulations
   42 C.F.R. § 412.92 ...................................................................................................27




                                                                 ii

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 4 of 116 PageID: 3639




   Federal Registers
   Notice Regarding 340B Drug Pricing Program-Contract Pharmacy Services,
    75 Fed. Reg. 10,272 (Mar. 5, 2010) .....................................................................17

   Notice Regarding Section 602 of the Veterans Health Care Act of 1992; Contract
    Pharmacy Services,
    61 Fed. Reg. 43,549 (Aug. 23, 1996) ........................................................... passim

   Other Authorities
   American Diabetes Association, Diabetes Care, Insulin Access and Affordability
    Working Group: Conclusions and Recommendations, Jan. 2018, available at
    https://care.diabetesjournals.org/content/41/6/1299...................................... 28, 30

   Eli Lilly & Co., Limited Distribution Plan Notice for Eli Lilly and Company
     Products (Sept. 1, 2020), https://www.rwc340b.org/wp-
     content/uploads/2020/12/Eli-Lilly-and-Company_Limited-Distribution-
     Plan_Public-Notice_Sept-1-2020.pdf...................................................................15

   Federal Trade Commission, University of Michigan Advisory Op., Letter to
     Dykema Gossett (Apr. 9, 2010),
     https://www.ftc.gov/sites/default/files/documents/advisory-opinions/university-
     michigan/100409univmichiganopinion.pdf .........................................................21

   GAO, GAO-11-836, Drug Pricing: Manufacturer Discounts in the 340B Program
    Offer Benefits, but Federal Oversight Needs Improvement, at 28 (2011),
    https://www.gao.gov/assets/gao-11-836.pdf ..........................................................8

   H.R. Rep. No. 102-384(II) .......................................................................... 22, 25, 37

   HHS-OIG, Contract Pharmacy Arrangements in the 340B Program, OEI-05-13-
    00431, at 5 (Feb. 4, 2014), https://oig.hhs.gov/oei/reports/oei-05-13-00431.asp ..9

   HRSA, Bureau of Primary Health Care, 2018 Health Center Data: National Data,
    Other Data Elements (2019) ................................................................................39

   HRSA, Duplicate Discount Prohibition, https://www.hrsa.gov/opa/program-
    requirements/medicaid-exclusion/index.html ......................................................11

   HRSA, FAQs, What is a “ship to bill to” arrangement?,
    https://www.hrsa.gov/opa/faqs/index.html/ ............................................................7

                                                         iii

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 5 of 116 PageID: 3640




   HRSA, Health Center Program Data, https://data.hrsa.gov/tools/data-
    reporting/program-data?grantNum=H80CS06658 (last visited June 25, 2021) ..43

   HRSA, Manufacturer Notices to Covered Entities (July 2020),
    https://www.hrsa.gov/sites/default/files/hrsa/opa/pdf/limited-distribution-plan-
    notice-cialis.pdf ....................................................................................................14

   https://www.hrsa.gov/sites/default/files/hrsa/opa/pdf/hrsa-letter-novo-nordisk-
     covered-entities.pdf ..............................................................................................17

   Insulin: Examining the Factors Driving the Rising Cost of a Century Old Drug,
     Senate Report, 6, available at
     https://www.finance.senate.gov/imo/media/doc/Grassley-
     Wyden%20Insulin%20Report%20(FINAL).pdf..................................................28

   Letter from Daniel Lopuch, Vice President Novartis Managed Mkts. Fin., Novartis
     Pharmaceuticals Corp. (Aug. 17, 2020) ...............................................................15

   Letter from Daniel Lopuch, Vice President Novartis Managed Mkts. Fin., Novartis
     Pharmaceuticals Corp. (Oct. 30, 2020) ................................................................16

   Letter from Diana Espinosa to Farruq Jafery (May 17, 2021) (“May 17 letter”),
     ECF No. 40-2 ....................................................................... 4, 5, 11, 13, 14, 18, 36

   Letter from Gerald Gleeson, Vice President & Head, Sanofi US Market Access
     Shared Services, SanofiAventis U.S. LLC (July 2020),
     https://www.rwc340b.org/wp-content/uploads/2020/12/Sanofi-340B-Program-
     Integrity-Initiative-Notification-7.2020.pdf .........................................................15

   Letter from Kevin Gray, Senior Vice President, Strategic Operations, United
     Therapeutics Corporation (Nov. 18, 2020), https://bit.ly/3pNrfgZ ......................16

   Letter from Members of Congress to Alex M. Azar II at 1 (Sept. 14, 2020), ECF
     No. 36-4 at 1127 .....................................................................................................4

   Letter from Novo Nordisk Inc. to Covered Entities (Dec. 1, 2020),
     https://bit.ly/2NQlzpc ...........................................................................................14

   Letter from Odalys Caprisecca, Exec. Dir., Strategic Pricing & Operations,
     AstraZeneca PLC (Aug. 17, 2020), http://www.avitapharmacy.com/blog/wp-
     content/uploads/2020/09/AstraZeneca-Retail-Communication-340B-Final.pdf .15

   Letter from United States Senators to Alex M. Azar II at 1 (Sept. 17, 2020) ...........4
                                                              iv

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 6 of 116 PageID: 3641




   NACHC, Community Health Center Chartbook 2020 (Jan. 2020), Figs. 1-11,
    http://www.nachc.org/wp-content/uploads/2020/01/Chartbook-2020-Final.pdf .39

   Notice Regarding Limitation on Hospital Contract Pharmacy Distribution (Dec. 1,
    2020), VLTR_007754-58 .......................................................................................4

   Rachel Gillett & Shayanne Gal, One Chart Reveals How the Cost of Insulin Has
    Skyrocketed in the US, Even Though Nothing About it Has Changed, Business
    Insider (Sept. 18, 2019), https://www.businessinsider.com/insulin-price-
    increased-last-decade-chart-201 ...........................................................................29

   Robert S. Nocon, et al., Health Care Use and Spending for Medicaid Enrollees in
    Fed. Qualified Health Ctrs. Versus Other Primary Care Settings, Am. J. Public
    Health (Sep. 15, 2016) ..........................................................................................41

   RWC-340B, Value of Ryan White Providers and Impacts Associated with Resource
    Reduction, 2–3 (Oct. 2020) ..................................................................................38

   Sara Rosenbaum et al., Cmty. Health Ctrs. Ten Years After the Affordable Care
     Act: A Decade of Progress and the Challenges Ahead, Geiger Gibson RCHN
     Community Health Foundation Research Collaborative (Mar. 2020),
     https://www.rchnfoundation.org/wp-content .......................................................32

   U.S. Bureau of Labor Statistics, CPI Inflation Calculator,
     https://www.bls.gov/data/inflation_calculator.htm ..............................................29

   WIBW, Community HealthCare System in St. Marys to close emergency room
    doors, adjust services (Apr. 28, 2021),
    https://www.wibw.com/2021/04/28/community-healthcare-system-in-st-marys-
    to-close-emergency-room-doors-adjust-services/ ................................................41




                                                            v

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 7 of 116 PageID: 3642




                                     INTRODUCTION

              Plaintiffs ask this Court to radically revise the 340B drug discount

   program (“340B Program”), which provides discounts to safety-net providers

   known as “covered entities,” many of which cannot afford to operate their own

   pharmacies or cannot fulfill their patients’ pharmaceutical needs through their own

   pharmacies. Contract pharmacies are the only way that many covered entities—

   including Amici Little Rivers Health Care, Inc. (“Little Rivers”) and FamilyCare

   Health Centers (“FamilyCare”) and many of the members of the National

   Association of Community Health Centers (“NACHC”) and Ryan White Clinics

   for 340B Access (“RWC-340B”)—can obtain 340B discounted drugs. Plaintiffs

   Novo Nordisk Inc. and Novo Nordisk Pharma, Inc. (collectively “Novo”) attempt

   to create a boogeyman of for-profit contract pharmacy companies by

   misrepresenting how covered entities’ 340B contract pharmacy arrangements

   actually work. No party to this litigation is a 340B covered entity. Amici, which

   are covered entities and their membership organizations, submit this brief to

   inform the Court of how contract pharmacy arrangements enable safety-net health

   care providers to receive critically necessary discounts on outpatient drugs. If

   Novo succeeds in this litigation, covered entities that operate on narrow margins

   and serve low-income, rural, and medically fragile patients will be shut out of the

   340B Program because they will have no way to distribute drugs to their patients.

                                               1

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 8 of 116 PageID: 3643




           Novo is obligated to sell discounted drugs to nonprofit covered entities, and

   all covered entity types have relied on contract pharmacy arrangements for over

   twenty years to distribute drugs to their patients. Many covered entities do not

   operate in-house pharmacies because the requirements to obtain and maintain a

   pharmacy license are complex and operating a pharmacy is expensive. One of the

   largest costs of opening a pharmacy—acquiring the initial drug inventory at

   standard prices—is precisely the type of expenditure the 340B Program is designed

   to reduce. Many covered entities wisely choose not “to expend precious resources

   to develop their own in-house pharmacies.” Notice Regarding Section 602 of the

   Veterans Health Care Act of 1992; Contract Pharmacy Services, 61 Fed. Reg.

   43,549, 43,550 (Aug. 23, 1996) (“Contract Pharmacy Notice”).

           Both the longstanding history of the 340B Program and the welfare of

   safety-net providers were compromised when, in late 2020, Novo unilaterally

   reinterpreted its obligations under its Pharmaceutical Pricing Agreement with the

   Department of Health and Human Services (“HHS”), as well as the 340B statute,

   and joined other drug companies on a campaign to undermine the 340B Program

   by cutting off discounts on drugs shipped to covered entities’ contract pharmacies.

   Currently, Novo has halted 340B contract pharmacy shipments only for purchases

   by hospitals participating in the 340B Program, and it continues to ship 340B drugs

   to contract pharmacies when the drugs are ordered by grantees, such as Amici.

                                              2

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 9 of 116 PageID: 3644




   Amici appreciate that Novo continues to honor its obligations to provide 340B

   pricing to Amici. Critically, however, Novo contends that its offer of 340B pricing

   for any drugs shipped to a covered entity’s contract pharmacy is entirely voluntary

   and that the 340B statute does not require it to offer 340B discounted drugs if those

   drugs are distributed through a contract pharmacy. Thus, if the Court holds for

   Novo, Novo can again unilaterally alter its policy with little or no warning to shut

   Amici out of the 340B Program. Moreover, a favorable ruling from this Court

   would signal approval of the much more restrictive policies of Eli Lilly &

   Company, Sanofi, and AstraZeneca, which currently refuse to ship 340B

   discounted drugs to Amici’s contract pharmacies. The nation’s healthcare safety-

   net and countless underserved communities will thus continue to be significantly

   harmed if the Court supports Novo’s refusal to sell its 340B drugs to hospital

   covered entities that dispense through contract pharmacies.

           After failing to convince HHS to bless its unlawful and unprecedented acts,1

   and with both houses of Congress unmistakably opposed to the unprecedented




   1
    Email and letter from Farruq Jafery to Krista M. Pedley, and attached
   Notice Regarding Limitation on Hospital Contract Pharmacy Distribution (Dec. 1,
   2020), VLTR_007754-58; HHS Gen. Counsel, Advisory Opinion 20-06 on
   Contract Pharmacies Under the 340B Program, ECF No. 19-5 at 38–45 (“Advisory
   Op.”) (withdrawn June 18, 2021).

                                             3

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 10 of 116 PageID: 3645




   actions by Novo and other drug companies,2 Novo turned to the judiciary to

   condone its unlawful behavior.3 Novo currently seeks to gut this vital federal drug

   pricing program by asking the Court to declare that the 340B statute does not

   require Novo to honor 340B prices on drugs shipped to contract pharmacies and to

   vacate and override a clear and well-reasoned HHS cease-and-desist letter finding

   that Novo is in violation of the 340B statute and commanding it to cease its

   unlawful behavior.4

            This case impacts thousands of covered entities delivering health care to

   millions of Americans, many of whom are among our most medically underserved

   and vulnerable. To divert attention from its own profit motive, Novo attempts to

   villainize large chain pharmacies and mischaracterizes them as de facto covered

   entities. But contract pharmacies are not covered entities, do not function as

   covered entities, and do not purchase 340B discounted drugs. Contract pharmacies

   are simply the sites where patients pick up drugs prescribed and purchased by

   covered entities. Novo cannot dismiss covered entities and their patients by


   2
     See Letter from Members of Congress to Alex M. Azar II at 1 (Sept. 14, 2020),
   ECF No. 36-4 at 1127; Letter from United States Senators to Alex M. Azar II at 1
   (Sept. 17, 2020), ECF No. 36-4 at 1146; Letter from House Committee on Energy
   & Commerce to Alex M. Azar II at 1 (Sept. 3, 2020), ECF No. 36-4 at 1112.
   3
     Novo’s litigation strategy is not limited to this suit. See, e.g., Notice of Motion
   and Motion to Intervene, ECF No. 62, Am. Hosp. Ass’n, et al v. Azar, 4:20-cv-
   08806-YGR, (N.D. Cal. Jan. 10, 2021) (case dismissed).
   4
     Letter from Diana Espinosa to Farruq Jafery (May 17, 2021) (“May 17 letter”),
   ECF No. 40-2.
                                              4

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 11 of 116 PageID: 3646




   shining the spotlight on for-profit retail pharmacies. The truth is that Novo’s

   unlawful acts damage covered entities that treat the nation’s most vulnerable

   patients.

           Novo would have the Court rewrite the 340B statute to exclude many

   covered entities from participating in the 340B Program and simultaneously

   deprive covered entities of their one and only statutory remedy against Novo. In

   essence, Novo wants the lucrative benefit of its Pharmaceutical Pricing Agreement

   with HHS—having its products covered under Medicare Part B and Medicaid—

   without the associated responsibility of offering 340B pricing to hospital covered

   entities when those hospitals choose to distribute those drugs to their patients

   through contract pharmacies. Without access to 340B pricing and contract

   pharmacy distribution systems, covered entities will inevitably be forced to cut

   services and staff that are supported by 340B savings, and patients will lose access

   to low-cost medications, leaving many to face the potentially life-threatening

   choice of forgoing their prescriptions altogether.

           No covered entity is a party to this action, but all covered entities will be

   negatively impacted if the Court grants Novo’s motion to vacate HHS’s May 17

   cease-and-desist letter. Amici have a significant interest in the continued viability

   of the 340B Program, and therefore support the Defendants’ motion to dismiss or,

   in the alternative, for summary judgment, ECF No. 37, and oppose Plaintiffs’

                                               5

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 12 of 116 PageID: 3647




   cross-motion for summary judgment ECF No. 45 (“Novo Mot. SJ”). Simply put:

   Amici urge the Court to protect the nation’s safety-net as Congress intended.

                                      ARGUMENT

   I.      Novo Misrepresents Contract Pharmacy Relationships, Which Have
           Been a Critical Component of the 340B Program for More Than Two
           Decades
           Novo mischaracterizes the contract pharmacy model as an unconstitutional,

   massive forced giveaway to large, corporate chain pharmacies. Novo Mot. SJ at 2,

   29-33. But contract pharmacies do not purchase 340B drugs. The covered entity

   buys drugs at 340B discounts and directs the drugs to be shipped to a contract

   pharmacy, which stores and dispenses the drugs to the covered entity’s patients,

   and, importantly, remits third-party payments and/or patient co-payments to the

   covered entity, minus the pharmacy’s fee, while providing needed pharmaceuticals

   and convenience to often underserved communities.

           Typically, health care providers purchase a pharmaceutical manufacturer’s

   drugs from third-party wholesalers. A covered entity will establish a 340B account

   with the wholesaler, under the covered entity’s name, enabling the covered entity

   to purchase 340B discounted drugs. If the covered entity has one or more contract

   pharmacies, the wholesaler creates a “bill-to, ship-to” arrangement in which the

   drugs are billed to the covered entity and shipped to the contract pharmacy. See



                                             6

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 13 of 116 PageID: 3648




   HRSA, FAQs, What is a “ship to bill to” arrangement?5 Wholesalers do not

   establish 340B accounts for contract pharmacies, which are not eligible for these

   discounts.

           Novo also takes issue with the “replenishment model” in which a contract

   pharmacy dispenses a non-340B drug to a covered entity’s patient from the

   pharmacy’s inventory, and the covered entity then places a replenishment order for

   the same drug at 340B discounted prices. Novo alleges that growth in the 340B

   Program has led to “significant waste and abuse” and that “opportunities for

   unlawful distributions to non-patients and other abuses have increased” because

   many contract pharmacies rely on the replenishment model for distributing 340B

   drugs. Novo Mot. SJ at 10-11 (citing GAO, GAO-11-836, Drug Pricing:

   Manufacturer Discounts in the 340B Program Offer Benefits, but Federal

   Oversight Needs Improvement, at 28 (2011).6 Contrary to Novo’s assertion, the

   replenishment model is merely an accounting tool, which reconciles all 340B and

   non-340B sales after the fact and thereby ensures that 340B discounted drugs are

   dispensed only to 340B-eligible patients. Far from causing diversion to ineligible

   patients, the replenishment model’s reconciliation process serves as an accurate

   and effective means to protect against diversion.


   5
       https://www.hrsa.gov/opa/faqs/index.html/
   6
       https://www.gao.gov/assets/gao-11-836.pdf.

                                            7

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 14 of 116 PageID: 3649




           Moreover, Novo mischaracterizes the relationship between covered entities

   and contract pharmacies, alleging that a covered entity “never takes title to…the

   340B discounted drug.” Novo Mot. SJ at 11. In fact, covered entities maintain

   title to the drugs throughout the entire process. Covered entities purchase the

   drugs at 340B prices and direct the shipments to their contract pharmacies. The

   sale is to the covered entity, which is the entity that receives savings and revenue

   contemplated by the 340B statute. At no point does the contract pharmacy place

   an order for or purchase the drugs. A 2014 HHS Office of Inspector General

   (“OIG”) report on contract pharmacies confirmed that “the covered entity

   purchases . . . the drug at the discounted 340B price and has it delivered to the

   contract pharmacy.” HHS-OIG, Contract Pharmacy Arrangements in the 340B

   Program, OEI-05-13-00431, at 5 (Feb. 4, 2014) (“2014 HHS-OIG Report”)

   (emphasis added)7; see also Contract Pharmacy Notice, 61 Fed. Reg. at 43,552

   (“The contract pharmacy does not purchase the drug. Title to the drugs passes to

   the covered entity.”). Thus, the contract pharmacy is merely a covered entity’s

   dispensing location.

           The alternative to the replenishment model is for the pharmacy to maintain a

   supply of drugs that the covered entity has pre-purchased at 340B discounts. See

   2014 HHS-OIG Report at 5 (discussing “pre-purchased inventory model”). The


   7
       https://oig.hhs.gov/oei/reports/oei-05-13-00431.asp.
                                              8

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 15 of 116 PageID: 3650




   pre-purchased inventory model, however, is a poor fit for most 340B contract

   pharmacy arrangements for at least two reasons. First, a pre-purchased inventory

   is just that—an expense to the covered entity in advance of a potential prescription.

   Such inventory would go to waste if it expires and is never dispensed. Second, the

   pharmacy often does not know whether the individual who presented the

   prescription is a patient of a covered entity at the time the prescription is dispensed.

   Without that real-time information, the pharmacy cannot effectively use a pre-

   purchased 340B inventory. Even if that information were available, a pre-

   purchased inventory model introduces an element of risk because it requires a busy

   pharmacist or technician to select the correct inventory when dispensing. In

   contrast, under the replenishment model, the pharmacy fills all prescriptions from

   its inventory, and that inventory is replenished with 340B drugs purchased by the

   covered entity only to the extent that the contract pharmacy filled prescriptions for

   the covered entity’s own patients, as determined outside the bustle of the pharmacy

   environment.

           Novo’s misunderstanding about the replenishment model extends to its

   impact on Medicaid duplicate discounts. Novo Mot. SJ at 11. The replenishment

   model actually helps prevent duplicate discounts. The 340B statute protects

   manufacturers from providing a 340B discount and a Medicaid rebate on the same

   drug. 42 U.S.C. § 256b(a)(5)(A). To comply with this requirement, some covered

                                              9

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 16 of 116 PageID: 3651




   entities “carve out” Medicaid patients, which means that these covered entities do

   not dispense 340B discounted drugs to any Medicaid patients. See HRSA,

   Duplicate Discount Prohibition.8 Patients are often retroactively enrolled in

   Medicaid, and an individual’s Medicaid status may not be known at the time the

   prescription is filled. Since replenishment—when appropriate—occurs well after

   the point of sale, the covered entity by then has updated information on its patients’

   Medicaid status. The replenishment model thus helps ensure that manufacturers

   are protected from paying duplicate discounts.

          There is nothing nefarious or unusual about replenishment inventory systems.

   As the HHS OGC explained, replenishment is a common inventory management

   tool in many enterprises. Advisory Op. at 6 n.6. Moreover, the Supreme Court has

   endorsed an inventory replenishment system as compliant with a statutory scheme

   analogous to 340B. In Abbott Laboratories v. Portland Retail Druggists Ass’n,

   Inc., the Supreme Court analyzed whether hospital purchases through group

   purchasing organizations are consistent with federal antitrust law, which permits

   certain health care providers to purchase discounted drugs for some patients (as

   does 340B). Abbott Laboratories v. Portland Retail Druggists Ass’n, Inc., 425 U.S.



   8
    https://www.hrsa.gov/opa/program-requirements/medicaid-exclusion/index.html.
   Other covered entities “carve in” Medicaid patients by furnishing 340B discounted
   drugs to Medicaid patients and then informing the state Medicaid program of the
   340B purchases. Id.
                                            10

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 17 of 116 PageID: 3652




   1, 3-4 (1976). The Supreme Court recommended a replenishment system in which

   providers manage their inventories according to general accounting principles by

   adjusting inventories at a later date. Id. at 20-21.

   II.     Novo Seeks to Undo a Statutorily Required Program In Which It
           Participated for More Than Two Decades
           Novo not only asks this Court to set aside the HHS May 17 letter, but also to

   declare that Novo is not required to ship or otherwise facilitate the transfer of 340B

   discounted drugs to contract pharmacies. Such an outcome would upset more than

   two decades of practice, free Novo from its legal and contractual obligations, run

   counter to Congress’s intentions for covered entities, and significantly damage the

   viability of the nation’s health care safety net. Until Novo and other drug

   companies unilaterally violated federal law and their contracts with HHS, covered

   entities relied on contract pharmacies to best serve their patients’ pharmaceutical

   needs, consistent with Congress’s intent and HHS’s longstanding interpretations of

   both Sections 330 and 340B of the Public Health Service Act.9 Congress intended

   drug manufacturers to honor their statutory and contractual obligations to provide

   discounted drugs to covered entities, allowing covered entities to rely on 340B



   9
    FQHCs receive, or are eligible to receive, federal grant funding under Section
   330 of the Public Health Service (“PHS”) Act to serve four general patient
   populations: residents of federally-designated medically underserved areas;
   homeless populations; migrant and seasonal farmworkers; and residents of public
   housing. 42 U.S.C. § 254b(a)(1).
                                              11

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 18 of 116 PageID: 3653




   savings and revenue to fund crucial aspects of their safety-net operations.

            Despite honoring contract pharmacy arrangements for at least twenty-four

   years, in December of 2020, Novo sent letters to covered entities informing them

   of its new contract pharmacy policy under which it would no longer offer 340B

   discounts on drugs purchased by 340B hospitals and dispensed through the

   hospitals’ contract pharmacy arrangements, effective January 1, 2021. See Letter

   from Novo Nordisk Inc. to Covered Entities (Dec. 1, 2020);10 Notably for Amici,

   which are eligible for the 340B Program by virtue of receiving a federal grant or

   subgrant, Novo has exempted federal grantees and sub-grantees from its unlawful

   policy. Although Amici and other federal grantees continue to receive 340B

   pricing on Novo’s drugs dispensed at contract pharmacies, a decision by this Court

   in favor of Novo would impact all covered entity types by setting a dangerous

   precedent that may encourage Novo to revoke this exemption and implement the

   more restrictive policies of other manufacturers.

            Apparently in concert, Novo joined five other drug companies that had

   already taken strikingly similar actions to halt 340B pricing on drugs shipped to

   contract pharmacies, effective during September and October 2020. See HRSA,




   10
        https://bit.ly/2NQlzpc.

                                             12

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 19 of 116 PageID: 3654




   Manufacturer Notices to Covered Entities (July 2020);11 Eli Lilly & Co., Limited

   Distribution Plan Notice for Eli Lilly and Company Products (Sept. 1, 2020)

   (“Lilly LDP”);12 Letter from Gerald Gleeson, Vice President & Head, Sanofi US

   Market Access Shared Services, SanofiAventis U.S. LLC (July 2020);13 Letter

   from Odalys Caprisecca, Exec. Dir., Strategic Pricing & Operations, AstraZeneca

   PLC (Aug. 17, 2020);14 Letter from Daniel Lopuch, Vice President Novartis

   Managed Mkts. Fin., Novartis Pharmaceuticals Corp. (Aug. 17, 2020);15 Letter

   from Kevin Gray, Senior Vice President, Strategic Operations, United

   Therapeutics Corporation (Nov. 18, 2020).16 Hundreds of other drug company

   participants continue to honor their contract pharmacy obligations, consistent with

   established practice, but these drug companies may be emboldened to follow the

   lead of Novo and its like-minded peers if the May 17 letter is invalidated.

           HHS, through its Health Resources and Services Administration (“HRSA”),


   11
      https://www.hrsa.gov/sites/default/files/hrsa/opa/pdf/limited-distribution-plan-
   notice-cialis.pdf.
   12
      https://www.rwc340b.org/wp-content/uploads/2020/12/Eli-Lilly-and-
   Company_Limited-Distribution-Plan_Public-Notice_Sept-1-2020.pdf
   13
      https://www.rwc340b.org/wp-content/uploads/2020/12/Sanofi-340B-Program-
   Integrity-Initiative-Notification-7.2020.pdf.
   14
      http://www.avitapharmacy.com/blog/wp-content/uploads/2020/09/AstraZeneca-
   Retail-Communication-340B-Final.pdf.
   15
      Novartis has since retreated, in part, by shipping to federal grantees’ contract
   pharmacies and to hospital contract pharmacies within a 40-mile radius. Letter
   from Daniel Lopuch, Vice President Novartis Managed Mkts. Fin., Novartis
   Pharmaceuticals Corp. (Oct. 30, 2020).
   16
      https://bit.ly/3pNrfgZ.
                                            13

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 20 of 116 PageID: 3655




   has consistently interpreted the 340B statute to require drug companies to sell

   discounted drugs for shipment to covered entities’ contract pharmacies. See, e.g.,

   Contract Pharmacy Notice, 61 Fed. Reg. at 43,549–50 (“There is no requirement

   for a covered entity to purchase drugs directly from the manufacturer or to

   dispense drugs itself. . . . Congress envisioned that various types of drug delivery

   systems would be used to meet the needs of the very diversified group of 340B

   covered entities.”); Notice Regarding 340B Drug Pricing Program-Contract

   Pharmacy Services, 75 Fed. Reg. 10,272, 10,275 (Mar. 5, 2010). HHS confirmed

   this longstanding interpretation in its May 17 letter to Novo, noting that “[n]othing

   in the 340B statute grants a manufacturer the right to place conditions on its

   fulfillment of its statutory obligation to offer 340B pricing on covered outpatient

   drugs purchased by covered entities.”17

           In 1996, HRSA acknowledged that covered entities were already using

   contract pharmacies to dispense 340B drugs. Contract Pharmacy Notice, 61 Fed.

   Reg. at 43,550 (“[A] number of large organizations” were using a contract

   pharmacy model, which was developed “as early as 1993”). At that time, HRSA

   explained why contract pharmacies are essential for the “many covered entities”

   that “do not operate their own licensed pharmacies”:

           Because these covered entities provide medical care for many

   17
     https://www.hrsa.gov/sites/default/files/hrsa/opa/pdf/hrsa-letter-novo-nordisk-
   covered-entities.pdf.
                                             14

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 21 of 116 PageID: 3656




           individuals and families with incomes well below 200% of the Federal
           poverty level and subsidize prescription drugs for many of their
           patients, it was essential for them to access 340B pricing. Covered
           entities could then use savings realized from participation in the
           program to help subsidize prescriptions for their lower income patients,
           increase the number of patients whom they can subsidize and expand
           services and formularies.

   Contract Pharmacy Notice, 61 Fed. Reg. at 43,549.

           When Congress created the 340B Program in 1992, it had every reason to

   anticipate that FQHCs, Ryan White Clinics (“RWCs”), and other covered entities

   would use pre-existing authority and flexibility to provide drugs to their patients

   through contracts with private pharmacies, instead of—or in addition to—doing so

   through an in-house pharmacy. As community and patient-based providers,

   FQHCs necessarily have flexibility to determine how best to meet the needs of

   their patients and communities, but FQHCs must—and do—use any 340B savings

   and revenue (as well as any other income generated from grant-supported

   activities) to further their health center projects. 42 U.S.C. § 254b(e)(5)(D).

   FQHCs have long had an express grant of authority to provide their services,

   including pharmacy services, either directly through their own staff or through

   contracts or cooperative arrangements with other entities, or a combination thereof.

   See, e.g., Public Health Service Act, Pub. L. 78-410, § 330(a), 58 Stat. 682, 704

   (1944) (“For purposes of [Sec. 330], the term ‘health center’ means an entity that

   serves a population that is medically underserved . . . either through the staff an

                                             15

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 22 of 116 PageID: 3657




   (sic) supporting resources of the center or through contracts or cooperative

   arrangements”); Special Health Revenue Sharing Act of 1975, Pub. L. 94-63, §

   501, 89 Stat. 304, 342–43 (1975) (amending § 330(a) of the Public Health Service

   Act to read: “For purposes of this section, the term ‘community health center’

   means an entity which either through its staff and supporting resources or through

   contracts or cooperative arrangements with other public or private entities

   provides” health care services, including “pharmaceutical services”).

           Novo argues that the agency relationship between covered entities and their

   contract pharmacies is a fiction. Novo Mot. SJ at 28-29. But Novo and other

   manufacturers are currently selling drugs to covered entities to be distributed

   through their contract pharmacies, albeit at much higher prices than the 340B

   discounted price. Many hospital covered entities have discontinued purchasing

   drugs through their contract pharmacies from Novo and other manufacturers that

   have adopted policies similar to Novo’s. Other hospital covered entities, however,

   continue to purchase drugs from Novo and those other manufacturers for shipment

   to contract pharmacies, but at much higher, non-340B prices. Novo, therefore,

   recognizes that an agency relationship exists when it is able to sell drugs to a

   covered entity through its contract pharmacy at non-discounted prices.

           Contract pharmacy arrangements are not unique to the 340B Program. They

   are a well-established means for non-profit health care providers to dispense drugs

                                             16

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 23 of 116 PageID: 3658




   to their patients. In 2010, the Federal Trade Commission (“FTC”) recognized the

   right of certain non-profit organizations to contract with for-profit retail

   pharmacies to dispense discounted drugs within the parameters of the Robinson-

   Patman Antidiscrimination Act (“Robinson-Patman Act”) and the Non-Profit

   Institutions Act (“NPIA”).18 See Federal Trade Commission, University of

   Michigan Advisory Op., Letter to Dykema Gossett (Apr. 9, 2010).19 Both the 340B

   statute and NPIA provide for the purchase, and restrict the resale, of discounted

   drugs by non-profit healthcare entities. 15 U.S.C. § 13c; 42 U.S.C. §

   256b(a)(5)(B). The NPIA provides an exemption from antitrust laws for certain

   resales of discounted drugs purchased by a non-profit hospital. The FTC examined

   and approved the exact contract pharmacy model at issue here, with only one

   difference—the drugs dispensed by the contract pharmacies were subject to

   discounts obtained under the NPIA, not the 340B statute. Id.

           The 340B Program exists to assist covered entities “to stretch scarce Federal


   18
      Congress enacted the Robinson-Patman Act to protect small businesses from
   larger businesses using their size advantages to obtain more favorable prices and
   terms from suppliers and to prohibit discrimination in the sale of fungible products,
   including drugs. 15 U.S.C. §§ 13–13b. The Robinson-Patman Act added the
   NPIA, which permits manufacturers to sell discounted medical supplies, including
   drugs, to certain non-profit entities by exempting “purchases of their supplies for
   their own use by schools, colleges, universities, public libraries, churches,
   hospitals, and charitable institutions not operated for profit” from the Robinson-
   Patman Act’s prohibitions against price discrimination. Id. § 13c.
   19
      https://www.ftc.gov/sites/default/files/documents/advisory-opinions/university-
   michigan/100409univmichiganopinion.pdf.
                                              17

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 24 of 116 PageID: 3659




   resources as far as possible, reaching more eligible patients and providing more

   comprehensive services.” H.R. Rep. No. 102-384(II), at 12 (1992). When HHS

   formally recognized the contract pharmacy model in 1996, it acknowledged that

   drug manufacturers were already, either directly or through wholesale distributors,

   shipping 340B drugs purchased by covered entities to contract pharmacies.

   Contract Pharmacy Notice, 61 Fed. Reg. at 43,550. All but a handful of the

   hundreds of drug manufacturers participating in the 340B Program continue to do

   so.

           Covered entities have long used 340B Program savings and revenue as

   Congress intended: to enable and expand health care services to populations

   desperately in need of care, including populations affected by a public health crisis

   or serious chronic conditions. Money saved or generated by covered entities

   through the 340B Program covers the cost of medications for uninsured or

   underinsured patients, and funds expanded access to necessary medical and crucial

   enabling services. These services include, for example, medication therapy

   management, behavioral health care, dental services, vaccinations, case

   management and care coordination services, translation/interpretation services for

   patients with limited English language ability, and transportation assistance that

   enables patients to reach their health care appointments.

           Novo attacks HHS’s May 17 cease-and-desist letter and HHS’s

                                            18

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 25 of 116 PageID: 3660




   interpretation of the 340B statute to prolong its unprecedented and self-serving

   refusal to provide covered entities access to drugs at 340B discount pricing in

   violation of federal law. Novo ignores that, for decades, covered entities have, as

   Congress intended, structured their safety-net operations in reliance on 340B

   discounts, which are often accessible only through contract pharmacies.

   III.    Granting Novo’s Motion for Summary Judgment Would Set a
           Dangerous Precedent and Will Inflict Significant Harms on All Covered
           Entity Types and Their Patients and Compromise Vital Safety-Net
           Services Throughout the Nation
           Novo relies on a press release from its drug manufacturer trade association,

   PhRMA, and a letter from Adam Fein, a consultant for the pharmaceutical

   industry, to support its assertion that “allowing contract pharmacies to participate

   in the 340B program has not benefitted patients.” Novo Mot. SJ at 9-10. This

   statement is false and severely misconstrues how the 340B contract pharmacy

   program operates. Covered entities provide vast uncompensated or

   undercompensated safety-net services by virtue of 340B savings and revenue,

   much of which is attainable only through contract pharmacy arrangements.

   Covered entities are on the front lines of caring for our nation’s most vulnerable

   patients and use 340B discounts to support their missions of increasing access to

   care, improving health outcomes, and fortifying the nation’s safety net. Novo seeks

   to upend the 340B Program through a ruling that it is not obligated to ship to any

   covered entity’s contract pharmacy. If it succeeds, Novo could revoke the current
                                             19

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 26 of 116 PageID: 3661




   exemption from its unlawful policy that it provides for eligible federal grantees

   that participate in the 340B program.

           Denying 340B pricing is antithetical to Congress’s design of the 340B

   Program, which is intended to expand care to patient populations served by safety-

   net providers. Without 340B savings, covered entities cannot possibly “reach[]

   more eligible patients and provid[e] more comprehensive services” to those

   patients. H.R. Rep. No. 102–384(II), at 12 (1992). Indeed, Novo’s and other drug

   manufacturers’ deprivation of 340B Program benefits has already harmed covered

   entities, their patients, and their broader communities, because covered entities

   have had to reduce critical services supported with 340B-derived funding.

   Eliminating 340B contract pharmacy arrangements will directly and indirectly

   harm our nation’s most vulnerable communities by denying them affordable

   medications, critical health care, and related services that covered entities are able

   to provide through 340B Program participation. A decision favorable to Novo will

   signal to other drug companies that they are authorized to stop shipping covered

   entity-purchased drugs to contract pharmacies. Such an outcome could cause

   many safety-net providers to shut their doors. These outcomes would be tragic at

   any time, but they are unconscionable in the midst of the now 15-month battle that

   is being led by covered entities against the COVID-19 pandemic.



                                             20

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 27 of 116 PageID: 3662




           A.       Covered Entities Use 340B Contract Pharmacy Savings to Provide
                    Deep Discounts on High-Cost Medications to Eligible Patients
           The 340B Program enables covered entities to offer discounted drugs to

   financially needy patients. For example, FamilyCare, a West Virginia-based

   FQHC, has a drug discount program that allows indigent patients to pay only

   FamilyCare’s cost for the drug. Glover Aff. ¶ 17.20 Because 340B discounted

   prices are significantly lower than non-340B prices, patients who relied on

   obtaining medications at the 340B cost now have to pay much higher costs. Glover

   Aff. ¶ 30. Vermont-based FQHC Little Rivers operates a similar drug discount

   program that subsidizes the costs of drugs for financially needy patients. Auclair

   Aff. ¶ 18 (patients pay a percentage of costs, including $0, on an income-based

   sliding scale).21 Springhill Medical Center (“Springhill”), a not-for-profit, 58-bed



   20
      The following declarations are included in the Administrative Record filed by
   Defendants on May 11, 2021, ECF No. 36 (May 11, 2021): Declaration of Craig
   Glover, MBA, MA, FACHE, CMPE, President and CEO of FamilyCare (ECF No.
   36-8 at 1880, “Glover Aff.”); Declaration of Peter Johnson, RPh, Chief of
   Pharmacy and Ancillary Services at Springhill Medical Center (ECF No. 36-8 at
   1892, “Johnson Aff.”); Declaration of James D. Duck, Owner of The Corner Drug
   Store, (ECF No. 36-8 at 1898, “Duck Aff.”); Declaration of Terri S. Dickerson,
   CFO of WomenCare, Inc., dba FamilyCare Health Center (ECF No. 36-8 at 1888,
   “Dickerson Aff.”). The declarations were originally submitted as exhibits in a
   lawsuit by three Amici against HHS, Mot. for TRO and Prelim. Inj., RWC-340B v.
   Azar, No. 1:20-cv-02906 (D.D.C. Nov. 23, 2020), ECF No. 24, (stayed Jan. 13,
   2021).
   21
      The Declaration of Gail Auclair, M.S.M.-H.S.A., B.S.N., R.N, CEO of Little
   Rivers Inc. is submitted as Exhibit A to this brief (Ex. A, “Auclair Aff.”).

                                             21

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 28 of 116 PageID: 3663




   hospital located in Springhill, Louisiana that is designated by the Centers for

   Medicare and Medicaid Services as a sole community hospital,22 operates a “Cash

   Savings Program,” which helps uninsured individuals or individuals who must

   meet a high deductible with paying for their prescription drugs. Johnson Aff. ¶ 11.

   Springhill only charges the 340B price and a dispensing fee to patients who qualify

   for Springhill’s Cash Savings Program. Johnson Aff. ¶ 11. Little Rivers,

   FamilyCare, Springhill, and other covered entities, or their patients, are now

   bearing the increased cost of certain manufacturers’ drugs for prescriptions filled at

   contract pharmacies. Auclair Aff. ¶¶ 23, 27, 30, 31–34 (Little Rivers will struggle

   financially if forced to continue incurring these increased costs).

           The inability of financially needy patients to access drugs at 340B prices is

   particularly problematic for insulin-dependent diabetics, whose survival depends

   on daily access to insulin and who are faced with increasing insulin prices. The

   astronomical increase in the price for insulin products in recent years is well

   documented. See, e.g., Insulin: Examining the Factors Driving the Rising Cost of a

   Century Old Drug, Senate Report, 6 (“The WAC [wholesale acquisition cost]




   22
     Sole community hospital status is granted to rural hospitals that meet certain
   criteria to demonstrate that they are the sole source of inpatient care within a
   particular geographic area. 42 C.F.R. § 412.92.

                                              22

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 29 of 116 PageID: 3664




   prices of long- and short-acting insulins have risen steeply.”);23 American Diabetes

   Association, Diabetes Care, Insulin Access and Affordability Working Group:

   Conclusions and Recommendations, Jan. 2018 (“The average list price of insulin

   has skyrocketed in recent years, nearly tripling between 2002 and 2013”).24 For

   example, between 2009 and 2019, the list price for a 10-milliliter vial of

   NovoLog®, a fast-acting insulin produced by Novo, rose from $93 to almost $290,

   a 212% increase. Rachel Gillett & Shayanne Gal, One Chart Reveals How the

   Cost of Insulin Has Skyrocketed in the US, Even Though Nothing About it Has

   Changed, Business Insider (Sept. 18, 2019).25 During the same period, U.S.

   inflation was only 22%. U.S. Bureau of Labor Statistics, CPI Inflation

   Calculator.26

            Many covered entities offer patient assistance programs under which, prior

   to Novo’s new policy on contract pharmacies, a financially needy diabetic patient

   was able to fill a prescription for NovoLog® at a local contract pharmacy based on

   the 340B pricing. Now, when a financially needy patient receives an insulin

   prescription from a hospital, the patient may have to travel long distances to the


   23
      Available at https://www.finance.senate.gov/imo/media/doc/Grassley-
   Wyden%20Insulin%20Report%20(FINAL).pdf
   24
      Available at https://care.diabetesjournals.org/content/41/6/1299.
   25
      https://www.businessinsider.com/insulin-price-increased-last-decade-chart-
   2019-9.
   26
      https://www.bls.gov/data/inflation_calculator.htm ($1 in January 2009 for
   buying power in December 2019).
                                             23

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 30 of 116 PageID: 3665




   hospital’s in-house pharmacy or pay a price that is thousands of times higher and

   will continue to rise if insulin prices continue on their current trajectory. Novo is

   increasing the price for insulin at the same time it refuses to offer 340B discounts

   to hospital covered entities that choose to dispense insulin to their patients through

   contract pharmacies. Novo’s policy is not only financially harmful; it can impact a

   patient’s health. The American Diabetes Association has reported that the high cost

   of insulin may impact patients’ health because patients faced with these high costs

   “may be less adherent to recommended medication dosing and administration,

   resulting in harm to their health.” American Diabetes Association, Diabetes Care,

   Insulin Access and Affordability Working Group: Conclusions and

   Recommendations, Jan. 2018.27

            This is particularly concerning because Novo is one of only three

   manufacturers that distribute insulin products in the U.S. The other two

   manufacturers, Eli Lilly and Sanofi, also restrict access to 340B prices at contract

   pharmacies, which has resulted in patients leaving the pharmacy without their

   medications. The affidavit from Optimus Health Care Inc. provides just a few

   examples of the negative impact Lilly’s actions have already had on covered entity

   patients. Spinelli Aff. ¶ 12. One Optimus patient, who is visually impaired and

   does not speak English, previously paid only $15 a month for Lilly insulin prior to


   27
        Available at https://care.diabetesjournals.org/content/41/6/1299.
                                              24

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 31 of 116 PageID: 3666




   Lilly implementing its restrictive contract pharmacy policy. Spinelli Aff. ¶ 23.

   When she attempted to refill her prescription on September 4, 2020, the price was

   $270. Id. An Optimus patient with gestational diabetes relied on Lilly insulin to

   help manage her high-risk pregnancy, but twenty-seven weeks into her pregnancy,

   Lilly’s contract pharmacy policy resulted in a price of $320 for her insulin, which

   she could not afford. Spinelli Aff. ¶ 24. These patients are left without these

   crucial safety-net protections due to drug companies’ policies. The owner of The

   Corner Drug Store, a contract pharmacy for Springhill, submitted an affidavit in

   Amici’s lawsuit against Defendants. In the affidavit, The Corner Drug Store stated

   that several patients were no longer able to afford Sanofi’s insulin product, Lantus,

   because Sanofi no longer allowed the drug to be purchased with 340B discounts.

   Duck Aff. ¶¶ 4-12. At least two patients who had been paying a 340B price of

   $17.30 for Lantus were charged $1,360.57 because Sanofi had cut off Springhill’s

   access to 340B pricing for drugs shipped to The Corner Drug Store. Duck Aff. ¶¶

   8, 11. Because of the significant price increase, these patients left the pharmacy

   without purchasing Lantus.28 Duck Aff. ¶¶ 4-12. Covered entities like Optimus



   28
     The Corner Drug Store also notes that “[d]iabetic patients often must try several
   insulin products in order to find one that is effective at stabilizing their blood sugar
   levels” and that “[a] diabetic cannot simply switch from one product to another
   without working closely with a physician to find the right dosage of insulin,”
   which “often requires numerous visits to a physician and blood sugar tests.” Duck
   Aff. ¶ 5.
                                              25

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 32 of 116 PageID: 3667




   and Springhill have absorbed these increased costs to date, but they cannot afford

   to do so indefinitely.

           Through contract pharmacies, uninsured and under-insured covered entity

   patients fill prescriptions at convenient locations, often at a greatly reduced or no

   cost. FQHCs and RWCs care for increasing numbers of patients with chronic

   conditions that are managed primarily through prescription drugs. From 2013

   through 2018, the number of FQHC patients with HIV increased 66% (from

   115,421 to 191,717), patients with substance use disorders increased 80% (from

   506,279 to 908,984), and patients with depression, mood and anxiety disorders

   increased by 72% (from 2,740,638 to 4,724,691). Sara Rosenbaum et al., Cmty.

   Health Ctrs. Ten Years After the Affordable Care Act: A Decade of Progress and

   the Challenges Ahead, Geiger Gibson RCHN Community Health Foundation

   Research Collaborative (Mar. 2020).29

           With discounted drugs no longer available at covered entities’ contract

   pharmacies, many covered entity patients lost access to lifesaving medications.

   Some drug manufacturers have made a tiny concession to allow covered entities to

   use one contract pharmacy if they do not operate their own in-house pharmacies,

   but this exception to their policies does little to aid many indigent covered entity


   29
     https://www.rchnfoundation.org/wp-content/uploads/2020/03/FINAL-GG-IB-
   61-ACA-CHC-3.4.20.pdf.

                                             26

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 33 of 116 PageID: 3668




   patients who cannot access that one pharmacy.30 Covered entities serving remote or

   rural areas in particular have lost access to discounted drugs over large geographic

   areas, making it nearly impossible for their patients to access affordable

   medications.31 See, e.g., Simila Aff. ¶ 27 (“[t]he travel distance between our

   northern most and southern most clinical delivery sites is 200 miles”); Francis Aff.

   ¶ 19 (“Erie’s ability to offer our patients—who are dispersed across more than 185

   zip codes—access to affordable life-saving and life-sustaining medications is

   entirely dependent on our contract pharmacy partnerships.”); Chen Aff. ¶ 21

   (“NCHC’s service area spans approximately 576 miles across all of Northern

   Arizona. Without contract pharmacies, patients would have to travel [35-180

   miles] (one-way trip), to reach the closest of NCHC’s in-house pharmacies.”);


   30
      Moreover, covered entities must submit documentation to the manufacturers
   which as caused implementation of these exceptions to take several months for
   some covered entities.
   31
      The following declarations, which are attached to this brief as exhibits, were
   submitted as exhibits to an Administrative Dispute Resolution petition filed by
   Amicus NACHC, on behalf of 225 FQHC covered entities, against Lilly, Sanofi,
   and AstraZeneca for unlawful overcharging. Nat’l Ass’n of Cmty. Health Ctrs. v.
   Eli Lilly and Co., et al., ADR Pet. No. 210112-2 (Jan. 13, 2021). Declaration of
   Donald A. Simila, Upper Great Lakes Health Center, Inc. (Ex. B “Simila Aff.”);
   Declaration of Lee Francis, Erie Family Health Center (Ex. C “Francis Aff.”);
   Declaration of Kimberly Christine Chen, North County HealthCare, Inc.
   (“NCHC”) (Ex. D “Chen Aff.”); Declaration of Ludwig M. Spinelli, Optimus
   Health Care Inc., (Ex. E “Spinelli Aff.”); Declaration of J.R. Richards,
   Neighborhood Improvement Project, Inc., d/b/a Medical Associates Plus (Ex. F
   “Richards Aff.”); Declaration of Heather Rickertsen, Crescent Community Health
   Center (Ex. G “Rickertsen Aff.”); and Declaration of Jackson Mahaniah, Lynn
   Community Health Center (Ex. H “Mahaniah Aff.”).
                                            27

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 34 of 116 PageID: 3669




   Johnson Aff. ¶ 18 (a patient treated at the Springhill outpatient department will

   have to drive 38 miles to have his or her prescription filled at Springhill’s one

   designated contract pharmacy).

           FamilyCare serves a very large area in rural West Virginia and uses contract

   pharmacy arrangements across its service area to meet its patients’ pharmaceutical

   needs. Glover Aff. ¶ 19 (noting that its contract pharmacy network enables

   FamilyCare to provide patients discounted drugs near their homes); see also Simila

   Aff. ¶ 26 (“a single pharmacy for all our patients would severely limit our patients

   access to life saving medications”). Hudson Headwaters Health Network

   (“HHHN”), an FQHC based in upstate New York, provides care to over 90,000

   patients across a 7,000 square-mile area that HHS designated as a Health

   Professional Shortage Area. Slingerland Aff. ¶ 10. HHHN’s service area has only

   one major road that traverses from North to South, other roads are often

   impassable in the winter, and the service area is generally not served by public

   transport. Slingerland Aff. ¶ 10.32 HHHN uses contract pharmacies to minimize

   the many “geographic and logistical barriers” that its patients face to access

   affordable medications. Slingerland Aff. ¶ 10. FQHCs have an obligation to

   ensure that all patients have equal access to services. 42 U.S.C. § 254b(k)(3)(A).



   32
     The Declaration of D. Tucker Slingerland, M.D. is submitted as Exhibit I to this
   brief (Ex. I, “Slingerland Aff.”)
                                             28

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 35 of 116 PageID: 3670




   Meeting that obligation is logistically impossible if only one pharmacy serves a

   large service or “catchment” area.

           Moreover, in response to drug companies’ actions, covered entities have

   generally struggled to switch patients’ medications to affordable alternatives,

   especially given that certain medications do not have an approved generic

   formulation. Chen Aff. ¶ 34; Francis Aff. ¶¶ 24, 26. Many patients want to

   continue taking familiar medications or are fearful of the negative health impact of

   changing to a new medication. Richards Aff. ¶ 23; Francis Aff. ¶ 26. Additionally,

   before a patient can change medications, a medical provider must “review the

   patient chart, consider comorbidities, and assess the appropriate dosing for the

   substitute medication.” Francis Aff. ¶ 26. If the new drug treatment has different

   dosing, this could require significant patient education and “provider

   troubleshooting” to avoid adverse health outcomes. Id. The administrative and

   clinical burden of largescale shifts in patient medication regimes presents an

   unanticipated strain on covered entity staffing, removing resources from day-to-

   day patient care.

           Another distressed covered entity, Crescent Community Health Center

   (Crescent Community Health) in Dubuque, Iowa, notes that the policies adopted by

   certain drug companies to cut off 340B pricing at contract pharmacies will cause

   many patients to lose access to diabetes, hypertension, asthma/chronic obstructive

                                            29

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 36 of 116 PageID: 3671




   pulmonary disease (“COPD”), and heart disease medications. Rickertsen Aff. ¶ 30.

   Crescent Community Health’s clinical pharmacy director determined that

   approximately thirty-two uninsured patients will be unable to afford asthma/COPD

   medications, seventy-six diabetic patients will lose access to critical oral

   medications to treat diabetes, fifty-one patients will lose access to their insulin, and

   forty patients will lose access to medications to treat other acute and chronic

   conditions. Rickertsen Aff. ¶ 30. These patients have no choice but to ration their

   medications, leading to a decline in their health and increased uninsured hospital

   costs just as rural hospitals cope with the COVID public health emergency.

   Rickertsen Aff. ¶ 12, 19, 30.

           B.       Covered Entities Rely on 340B Contract Pharmacy Savings to Pay
                    for Necessary and Required Health Care and Related Services
           Covered entities use 340B Program savings to subsidize the cost of

   important and life-saving health care services. For insured patients, covered

   entities benefit from the difference between the 340B price and the insurer’s

   payment for the drug. Covered entities use these funds to supplement their federal

   grants and other program income, thereby “reaching more eligible patients and

   providing more comprehensive services” as Congress intended. H.R. Rep. No.

   102-384(II), at 12 (1992). Many of the programs and services that covered entities

   support with 340B savings are critical to treating the whole patient, but are not

   reimbursed by public or private insurance, and are often most needed by patients
                                              30

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 37 of 116 PageID: 3672




   who lack insurance altogether. Auclair Aff. ¶¶ 21-22; Glover Aff. ¶ 15; Johnson

   Aff. ¶ 10; Simila Aff. ¶ 18; Slingerland Aff. ¶ 7. Congress designed the 340B

   Program to provide a funding stream for just these sorts of programs and services.

           Covered entities provide, among other services, case management to assist

   patients with transportation, insurance enrollment, links to affordable housing

   resources, food access, patient care advocacy, in-home support, health screenings,

   and education for chronic health care conditions. Auclair Aff. ¶¶ 12–16, 22 (noting

   provision of behavioral health services at local public schools for students and

   families); Glover Aff. ¶¶ 11, 14–15; Slingerland Aff. ¶ 7 (noting that 340B savings

   are used to “improve infrastructure, renovating facilities, and expanding services

   into underserved communities in Northeastern New York who otherwise would

   have limited or no local access to care.”); Johnson Aff. ¶ 10 (“Springhill provides

   many services to its community including participation in community health fairs

   at which it provides free health screenings”). Case management and care

   coordination are particularly critical for homeless and indigent individuals, who

   require these services to encourage their use of necessary primary and other health

   care services. Auclair Aff. ¶ 17; Glover Aff. ¶ 26; see also 42 U.S.C. § 254b(a)(1)

   (designating the homeless as one of four patient populations served); RWC-340B,

   Value of Ryan White Providers and Impacts Associated with Resource Reduction,

   2–3 (Oct. 2020) (Ryan White patients are more likely to be homeless than general

                                            31

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 38 of 116 PageID: 3673




   HIV/AIDS population). Education and in-home assistance for patients with chronic

   health conditions are also vitally important for disease management and the

   prevention of exacerbation or deterioration that would require more costly care.

   Glover Aff. ¶¶ 15, 27; see also NACHC, Community Health Center Chartbook

   2020 (Jan. 2020), Figs. 1-11 (number of health center patients diagnosed with a

   chronic health condition grew 25% from 2013 to 2017), 1-10 (21% of FQHC

   patients have diabetes compared to the national rate of 11%).33

           Covered entities also rely on 340B funding to provide a range of other

   critical services responsive to serious ongoing public health crises, such as

   medication assisted treatment programs and other treatment options for opioid use

   disorder and fighting the COVID-19 pandemic. See Auclair Aff. ¶ 15; Glover ¶ 14;

   Simila Aff. ¶ 5; Francis Aff. ¶ 9; Slingerland Aff. ¶ 7; see also HRSA, Bureau of

   Primary Health Care, 2018 Health Center Data: National Data, Other Data

   Elements (2019) (FQHCs are “the first line of care in combatting the Nation’s

   opioid crisis,” screening and identifying nearly 1.4 million people for substance

   use disorder, providing medication-assisted treatment to nearly 143,000 patients,

   providing over 2.7 million HIV tests, and treating 1 in 5 patients diagnosed with

   HIV nationally).



   33
        http://www.nachc.org/wp-content/uploads/2020/01/Chartbook-2020-Final.pdf.

                                             32

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 39 of 116 PageID: 3674




           Drug companies’ deprivation of 340B discounts has already resulted in cuts

   and reductions to critical services supported in whole or in part with 340B-derived

   funding. See, e.g., Auclair Aff. ¶ 23 (Little Rivers will lose approximately

   $44,860.35 annually in 340B savings as a result of the decision by the drug

   companies not to honor contract pharmacy arrangements); Glover Aff. ¶ 22;

   Dickerson Aff. ¶ 6; Johnson Aff. 8 (estimating annually revenue loss of $288,000

   due to actions of drug manufacturers); Spinelli Aff. ¶¶ 28–30 (estimating annual

   revenue loss of over $560,000 from drug manufactures refusal to offer 340B

   pricing, which risks vital primary care services including dental, podiatry, clinical

   nutrition, and others); Richards Aff. ¶¶ 24, 25 (estimating annual loss of $350,000

   due to 340B restrictions, forcing reduction in services); Rickertsen Aff. ¶¶ 34, 36

   (estimating annual loss of $1 million in revenue and $500,000 to $2 million in

   increased cost of goods sold, forcing reduction in coverage of patient copays,

   clinical pharmacy programs, enabling services, care coordination, and Pacific

   Islander health program). HHHN estimates that it will lose $8,400,000 in revenue

   due to manufacturer actions to cut off access to 340B drugs at contract pharmacies.

   Slingerland Aff. ¶¶ 20-23. Community HealthCare System in St. Marys, Kansas

   recently announced that it is closing its emergency room and reducing its inpatient

   beds due, in part, to manufacturers’ restrictive 340B contract pharmacy policies.

   WIBW, Community HealthCare System in St. Marys to close emergency room

                                             33

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 40 of 116 PageID: 3675




   doors, adjust services (Apr. 28, 2021).34

           Without preventive and enabling services, patient health will undoubtedly

   suffer. Patients will require additional, more expensive health care visits at the

   Amici’s locations and more expensive hospital and specialist care. Auclair Aff. ¶¶

   28–29; Glover Aff. ¶¶ 26–27; see also Robert S. Nocon, et al., Health Care Use

   and Spending for Medicaid Enrollees in Fed. Qualified Health Ctrs. Versus Other

   Primary Care Settings, Am. J. Public Health (Sep. 15, 2016) (“Medicaid patients

   who obtain primary care at FQHCs had lower use and spending than did similar

   patients in other primary care settings”). The cost of providing additional health

   care visits will further strain Amici’s and other covered entities’ resources.

           Drug companies’ refusal to offer drugs at 340B discount pricing has also

   already resulted in covered entities reducing staff. See, e.g., Simila Aff. ¶ 29

   (health center forced to reduce staffing for OB/GYN services and planning other

   major service reductions—including service delivery site closures, employee

   terminations, reductions in health care providers, and likely closure of OB/GYN,

   dental, and mental health services); Mahaniah Aff. ¶ 20 (health center preparing to

   permanently eliminate 5% of employees); Chen Aff. ¶ 42 (indicating likely

   elimination of clinical pharmacists and closure of one or more rural clinic



   34
     https://www.wibw.com/2021/04/28/community-healthcare-system-in-st-marys-
   to-close-emergency-room-doors-adjust-services/.
                                               34

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 41 of 116 PageID: 3676




   locations); Richards Aff. ¶ 25 (significant financial loss will result in reduction in

   clinical and patient services); Slingerland Aff. ¶ 23 (noting that HHHN may be

   forced to close its Women’s Health Center). Covered entities will also have to

   divert remaining staff to attempt to provide alternative or palliative services to

   vulnerable patients and seek out additional federal grants or other sources of

   funding to make up for lost 340B funding. See, e.g., Chen Aff. ¶ 40; Auclair Aff. ¶

   30; Glover Aff. ¶ 28; Dickerson Aff. ¶ 9; Slingerland Aff. ¶ 21. Expending already

   scarce financial and human resources will further burden tight budgets and cause

   additional and unbearable operational expenses. Auclair Aff. ¶ 27-28; Glover Aff.

   ¶ 28; Dickerson Aff. ¶ 9.

           Many covered entities, including numerous NACHC and RWC-340B

   members, as well as Amici Little Rivers and FamilyCare, rely entirely on contract

   pharmacies to dispense covered outpatient drugs to their patients. See, e.g, Auclair

   Aff. ¶ 19; Glover Aff. ¶ 18; Slingerland Aff. ¶ 10. For some covered entities, 340B

   Program revenue has meant the difference between remaining in operation and

   closing their doors. For Springhill, the difference between keeping its facilities

   operational and closing its doors is the net revenues from the 340B Program.

   Johnson Aff. ¶ 10. For FamilyCare, revenue from its contract pharmacy

   arrangements is comparatively almost half of the funding it receives from federal

   grants. Glover Aff. ¶ 21; Dickerson Aff. ¶¶ 4-5. If Novo revokes its exemption, the

                                             35

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 42 of 116 PageID: 3677




   loss of all 340B savings to the Amici and other FQHCs and RWCs would be even

   more “devastating” to their operations and the patients they serve. Auclair Aff. ¶

   34; Glover Aff. ¶ 31; Dickerson Aff. ¶ 11; Slingerland Aff. ¶¶ 19-23. Little Rivers

   currently operates at a loss and FamilyCare’s revenue barely exceeds its operating

   expenses. Dickerson Aff. ¶ 7. In 2019, Little Rivers’ average cost per patient was

   $1,270.64; FamilyCare’s average cost per patient was $764.39. HRSA, Health

   Center Program Data.35 Per patient costs will increase dramatically if these

   providers are burdened with covering the full price of Novo’s drugs. Many covered

   entities, including Amici Little Rivers and FamilyCare, lack the financial resources

   necessary to bear the additional costs of drugs for indigent patients. Auclair Aff. ¶

   38.

                                     CONCLUSION
           Granting Novo’s motion would significantly harm covered entities, their

   patients, their staff, and the health care safety-net community by freeing Novo and

   other drug companies from their obligations under the 340B statute, upending an

   over two-decades-long status quo upon which all covered entity types depend.

   HHS’s May 17 letter describes what Novo has understood for decades—drug

   companies that choose to participate in the 340B federal drug pricing program are



   35
      https://data.hrsa.gov/tools/data-reporting/program-data?grantNum=H80CS06658
   (last visited June 25, 2021).
                                             36

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 43 of 116 PageID: 3678




   required to offer to covered entities 340B pricing, regardless of where the drugs are

   dispensed to the covered entity’s patients. For the above reasons, Amici

   respectfully request that the Court grant HHS’s motion to dismiss and motion for

   summary judgment and deny Novo’s cross-motion for summary judgment.




                                            37

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 44 of 116 PageID: 3679




   Dated: June 29, 2021                  Respectfully submitted,

                                         /s/ Steven A. Haber________________
                                         Steven A. Haber
                                         New Jersey Bar No. 03946-1988
                                         OBERMAYER REBMANN MAXWELL
                                         & HIPPEL LLP
                                         1120 Route 73, Suite 420
                                         Mt. Laurel, NJ 08054
                                         Tel. (856) 857-1422
                                         Fax (856) 482-0504
                                         Steven.Haber@Obermayer.com

    /s/ Matthew S. Freedus               /s/ Ronald S. Connelly
    Matthew Sidney Freedus*              Ronald S. Connelly*
    D.C. Bar No. 475887                  D.C. Bar No. 488298
    Rosie Dawn Griffin                   POWERS PYLES SUTTER &
    D.C. Bar No. 1035462                 VERVILLE, PC
    Brendan Michael Tyler                1501 M Street, N.W., 7th Floor
    D.C. Bar No. 1672687                 Washington, DC 20005
    FELDESMAN TUCKER LEIFER              Tel. (202) 466-6550
      FIDELL LLP                         Fax (202) 785-1756
    1129 20th St. NW, 4th Floor          Ron.Connelly@PowersLaw.com
    Washington, DC 20036                 Counsel for Amici Curiae Ryan White
    T: (202) 466-8960                    Clinics for 340B Access, Little Rivers
    F: (202) 293-8103                    Health Care, Inc, and FamilyCare Health
    mfreedus@ftlf.com                    Center
    rgriffin@ftlf.com
    btyler@ftlf.com
    Counsel for Amicus Curiae National
    Association of Community Health
    Centers

   * Pro hac vice applications forthcoming




                                             38

   4811-9392-9200
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 45 of 116 PageID: 3680




   OBERMAYER REBMANN MAXWELL & HIPPEL LLP
   By:    Steven A. Haber, Esquire                             Attorneys for Amici Curiae
   1120 Route 73, Suite 420                                    Ryan White Clinics for 340B Access,
   Mount Laurel, NJ 08054-5108                                 Little Rivers Health Care, Inc., and
   Phone: (856) 795-3300                                       WomenCare, Inc., dba FamilyCare
   Email: steven.haber@obermayer.com                           Health Center


   NOVO NORDISK INC., et. al.,
                                                         UNITED STATES DISTRICT COURT
                                 Plaintiffs,             FOR THE DISTRICT OF NEW JERSEY

                    v.

                                                         Civil Action No. 3:21-cv-806-FLW-LHG
   U.S. DEPARTMENT OF HEALTH AND
   HUMAN SERVICES, et al.,

                                 Defendants.



               INDEX OF EXHIBITS TO BRIEF OF AMICI CURIAE OF
              DEFENDANTS’ MOTION TO DISMISS AND MOTION FOR
                 SUMMARY JUDGMENT AND IN OPPOSITION TO
               PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT 1



         Exhibit A Declaration of Gail Auclair, M.S.M.-H.S.A., B.S.N., R.N,
                   CEO of Little Rivers Health Care Inc (“Little Rivers”).

         Exhibit B       Declaration of Donald A. Simila, CEO of Upper Great Lakes
                         Health Center, Inc.

         Exhibit C Declaration of Lee Francis, President and CEO of Erie Family

   1
    All prior ECF stamps have been redacted so that the ECF stamps for the United States District
   Court for the District of New Jersey are legible. Exhibits A and I were submitted with Amici’s
   amicus curiae brief in Eli Lilly & Co, et al v. Becerra, No. 1:21-cv-00081-SEB-MJD (S.D. Ind.
   June 21, 2021), ECF Nos. 120-3, 120-4. Exhibits B, C, D, E, F, G, and H were submitted as part
   of Exhibit D to Eli Lilly and Company’s motion for preliminary injunction in Eli Lilly and Co. v.
   Azar, No. 1:21-cv-00081-SEB-MJD (S.D. Ind. Jan. 12, 2021), ECF No. 19-5.

                                                   1
   4817-4449-6112
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 46 of 116 PageID: 3681




                     Health Center.

         Exhibit D Declaration of Kimberly Christine Chen, Director of Pharmacy
                   at North County HealthCare, Inc. (“NCHC”).

         Exhibit E   Declaration of Ludwig M. Spinelli, CEO of Optimus Health
                     Care Inc.

         Exhibit F   Declaration of J.R. Richards, CEO at Neighborhood
                     Improvement Project, Inc., d/b/a Medical Associates Plus.

         Exhibit G Declaration of Heather Rickertsen, PharmD, Director of Clinical
                   Pharmacy Services, Crescent Community Health Center.

         Exhibit H Declaration of Kiame Jackson Mahaniah, CEO of Lynn
                   Community Health Center.

         Exhibit I   The Declaration of D. Tucker Slingerland, M.D., CEO of
                     Hudson Headwaters Health Network (“HHHN”).




                                           2
   4817-4449-6112
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 47 of 116 PageID: 3682




                          Exhibit A
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 48 of 116 PageID: 3683




                                   UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION


   ELI LILLY AND COMPANY, et al.,      )
                                       )
                         Plaintiffs,   )
                                       )                    Case No. 1:21-cv-81-SEB-MJD
   v.                                  )
                                       )
   Xavier Becerra, Secretary           )
   U.S. Department of Health and Human )
    Services, et al.,                  )
                         Defendants    )
   ____________________________________)


                                                     AFFIDAVIT


   I, Gail Auclair, M.S.M.-H.S.A., B.S.N., R.N., hereby attest and state as follows:

         1) I am the Chief Executive Officer of Little Rivers Health Care, Inc. (“Little Rivers”). I

             have held this position for fourteen (14) years. I have forty (40) years of experience as a

             nurse.

         2) Little Rivers has three facilities in Vermont. The facilities are located in Wells River,

             Bradford, and East Corinth, Vermont.

         3) The stated mission of Little Rivers is as follows:

                      Our mission is to provide respectful, comprehensive primary health care for all
                      residents in our region, regardless of their ability to pay. We offer quality health
                      care services to everyone. In the spirit of community, we make efforts to reach out
                      and welcome those who need health services, but may have insufficient means to
                      access them. We commit ourselves to continually reduce the burden of illness,
                      injury, and disability, and to improve the health and quality of life of those for
                      whom we care.1




   1
       Source: https://www.littlerivers.org/about.


   {D0949473.DOCX / 3 }
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 49 of 116 PageID: 3684




       4) One of our guiding principles for patient care is that Little Rivers provides holistic care

            that takes the patients’ social, emotional and situational needs into consideration to

            support them in managing their health.

       5) Little Rivers provides patient care services covering a wide variety of specialties,

            including Family Medicine, Pediatrics, Obstetrics, Behavioral Health and Oral Health

            Care.

       6) Little Rivers is certified by the United States Department of Health and Human Services

            as a Federally Qualified Health Center (“FQHC”).

       7) FQHCs are providers of primary care services that must comply with certain federal

            requirements, including being operated by a Board of Directors that is comprised of at

            least 51% of individuals who are active patients of the clinic and who represent the

            individuals served by the health center in terms of such factors as race, ethnicity, and

            gender. FQHCs provide health care services regardless of a patient’s ability to pay, and

            charge for services on a sliding fee scale according to the patient’s financial resources.

            Little Rivers complies with all requirements to be certified as an FQHC.

       8) In 2019, Little Rivers provided services to 5,561 patients. Approximately 15.46% of

            these patients were under the age of 18 and 25.68% were 65 years of age or older.2

       9) In 2019, Little Rivers patients included 93 agricultural workers and families, 46 homeless

            individuals, 265 veterans, 261 uninsured and 37 prenatal patients.3

       10) In 2019, Little Rivers provided mental health services to 519 patients and Little Rivers

            conducted 4,304 behavioral health visits.4


   2
     Source: Health Resources and Services Administration, Bureau of Primary Care: https://data.hrsa.gov/tools/data-
   reporting/program-data?type=AWARDEE#titleId
   3
     Source: Little Rivers 2019 Annual Report, p. 10 (available at littlerivers.org).
   4
     Source: Little Rivers 2019 Annual Report, p. 6 and 10 (available at littlerivers.org).


   {D0949473.DOCX / 3 }
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 50 of 116 PageID: 3685




       11) In 2019, Little Rivers served 475 children in its dental health program, many of whom

            would not have received preventative care services had Little Rivers not provided it.

            Little Rivers also held fluoride varnish days in our Bradford and Wells River clinics,

            where medical providers offered screenings and fluoride treatments to children free of

            charge.5

       12) Little Rivers operates a chronic care management program to assist patients with chronic

            diseases. Patients in the chronic care management program receive individualized

            education and assistance from a registered nurse to help the patient manage their chronic

            conditions. Registered nurses also visit patients in their homes between health care visits

            at a Little Rivers facility. In 2019, 105 patients were enrolled in the Little Rivers’

            chronic care management program.6

       13) Little Rivers works with Willing Hands, a non-profit, charitable organization with a

            mission to receive and distribute donations of fresh food that otherwise might go to waste

            in order to improve health and provide reliable access to nutritious food for community

            members in need. A Little Rivers employee coordinates with Willing Hands to distribute

            fresh produce and dairy to Little Rivers’ clinics for care coordinators to deliver to patients

            in need.7

       14) Little Rivers offers behavioral health services at local public schools that include

            counseling for students and families. At some public schools, Little Rivers provides

            extensive training and education for faculty and staff regarding resiliency, classroom




   5
     Source: Little Rivers 2019 Annual Report, p. 7 (available at littlerivers.org).
   6
     Source: Little Rivers 2019 Annual Report, p. 9 (available at littlerivers.org).
   7
     Source: Little Rivers 2019 Annual Report, p. 14 (available at littlerivers.org).


   {D0949473.DOCX / 3 }
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 51 of 116 PageID: 3686




              behaviors, and trauma-informed approaches.8 (Trauma-informed care recognizes the

              presence of trauma symptoms and the role that trauma may play in an individual’s life.)

          15) Little Rivers operates a Medication Assisted Treatment (“MAT”) program, which

              provides services to individuals who are on a drug regimen to treat addiction.

          16) A critical component of the health care that Little Rivers provides is its care coordination

              services. Little Rivers employs six care coordinators, including at least one care

              coordinator who specializes in behavioral health issues and works with patients to

              “improve their overall social-emotional wellbeing. Care coordinators provide assistance

              with transportation, insurance enrollment, sliding fee discount eligibility, linkage to

              affordable housing, food access, and patient care advocacy.”9

          17) Based on my 40 years of experience as a registered nurse, care coordination is a vital

              factor in helping our patients to stay well and manage their health care conditions.

              Without care coordinators, many of Little Rivers’ patients would not be able to access the

              health care that they need or obtain affordable housing or food. These services are

              critical in preventing our patients’ health from deteriorating. Care coordination is

              particularly important for homeless and indigent individuals, who require additional

              support services to ensure that they continue to receive necessary health care services.

          18) Little Rivers offers a sliding fee scale to patients whose incomes are under 200% of the

              Federal Poverty Level. This discount includes access to prescription drugs through our

              340B program when they receive a prescription as the result of health care services

              provided by Little Rivers. If a patient’s income is at or below 100% of the federal

              poverty level, and the patient does not have insurance coverage for retail prescription


   8
       Source: Little Rivers 2019 Annual Report, p. 6 (available at littlerivers.org).
   9
       Source: Little Rivers 2019 Annual Report, p. 7 (available at littlerivers.org).


   {D0949473.DOCX / 3 }
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 52 of 116 PageID: 3687




            drugs, Little Rivers pays 100% of that patient’s drug costs. For patients whose income is

            between 100% and 200% of the federal poverty level, Little Rivers pays a percentage of

            the cost of the drug (25%, 50% or 75%, depending on the patient’s income level). Most

            of our patients in the sliding fee program qualify for the 100% discount.

       19) Little Rivers does not operate an in-house retail pharmacy. It relies exclusively on

            contract pharmacy arrangements to dispense 340B retail drugs to its patients.

       20) Little Rivers has four contract pharmacies arrangements registered with the 340B

            program and listed on the Office of Pharmacy Affairs (“OPA”) database. Little Rivers

            has registered three Wal-Mart locations. Two of those locations (Texas and Florida),

            however, are for repackaging drugs for sale at retail pharmacies, including repacking for

            distribution by the Wal-Mart retail pharmacy in New Hampshire, which is the third Wal-

            Mart registration. Stated differently, only two of the contract pharmacies registered by

            Little Rivers on the OPA database dispense 340B drugs directly to Little Rivers’ patients.

       21) The savings from Little Rivers’ contract pharmacy arrangements allow it to: 1) pay for

            drugs needed by its patients who cannot afford to pay for the drugs; and 2) pay for

            support services for its patients that are not covered by insurance or paid for through

            grant funding.

       22) All of the services described above are provided to patients without insurance and to

            patients whose insurance does not cover the services. In addition, the costs of these

            services are not covered, or not fully covered, by grant funding.

       23) Based on its calculations of the 340B savings that Little Rivers has historically achieved

            through filling prescriptions for drugs manufactured by Defendant, Little Rivers will lose

            approximately $44,860.35 annually in 340B savings as a result of the decision by




   {D0949473.DOCX / 3 }
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 53 of 116 PageID: 3688




              Defendant not to honor contract pharmacy arrangements. This calculation was based on

              data from the period September 1, 2020 to December 30, 2020 and extrapolated to an

              annual calculation.

          24) In 2018 and 2019, Little Rivers operated at a loss. In 2019, Little Rivers’ expenses

              exceeded its revenues by $188,451. In 2018, Little Rivers’ expenses exceeded its

              revenues by $289,380.10

          25) The COVID-19 public health emergency (“PHE”) has had a detrimental impact on Little

              Rivers’ finances because patients have been reluctant to schedule in-person appointments

              for health care services. Despite government aid to Little Rivers, its monthly revenue has

              decreased by approximately 10% since the start of the PHE.

          26) Currently, Little Rivers has lost some employees by attrition but has not filled those

              positions due to financial constraints.

          27) Little Rivers will have to cut or eliminate some of the services that it provides, or make

              salary cuts to current employees, if Little Rivers loses $44,860.35 annually as the result

              of the actions of Defendant.

          28) Cutting or eliminating services to Little Rivers’ patients will be detrimental to the

              patients’ health and well-being. As one example, if Little Rivers has to reduce or

              eliminate its chronic care management program which educates patients about

              preventative care, the health care condition of the patients in that program is likely to

              deteriorate. Similarly, if Little Rivers has to reduce or eliminate its care coordination

              services, patients will be at risk of not being connected to necessary health care services,




   10
        Source: Little Rivers 2019 Annual Report, p. 13 (available at littlerivers.org).


   {D0949473.DOCX / 3 }
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 54 of 116 PageID: 3689




            affordable housing opportunities, or access to low-cost food. Cutting staff salaries will

            decrease morale and potentially result in valuable staff seeking employment elsewhere.

       29) If Little Rivers’ patients do not receive the full range of support services that Little Rivers

            currently provides, their health is likely to decline and they are more likely to require

            additional and more extensive and expensive health care visits at Little Rivers and at

            hospitals and specialists. The cost of providing additional health care visits not

            previously accounted for will cause a strain on Little Rivers’ resources.

       30) In order to continue to provide at least some of the services that Little Rivers currently

            offers to its patients, Little Rivers will have to seek other funding sources, either through

            increased donations or additional grant funding.

       31) The mission of Little Rivers, which is to provide “comprehensive primary health care”

            and “to improve the health and quality of life of those for whom we care” will be

            compromised if Little Rivers is not able to provide the full range of support services that

            it currently provides due to the unavailability of 340B discounts on drugs manufactured

            by Defendant. We will be hampered in our goal to provide for our patients with the

            affordable, comprehensive, and holistic care they need and deserve.

       32) Little Rivers will not be able to provide low-cost drugs through its drug discount program

            if Little Rivers cannot purchase drugs at 340B prices and instead will have to pay

            undiscounted prices for those drugs.

       33) The loss of $44,860.35 annually in 340B savings as the result of the actions of Defendant

            will have a severe financial impact on Little Rivers. Little Rivers strives to keep three

            months’ operating expenses in reserves, which is consistent with sound business practices

            and guidance from the Bureau of Primary Care within the Health Resources and Services




   {D0949473.DOCX / 3 }
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 55 of 116 PageID: 3690




            Administration, the federal agency that administers the FQHC program. Little Rivers

            often struggles to meet this goal and the loss of $44,860.35 annually will exacerbate the

            problem and impose undue operational and financial burdens on Little Rivers.

       34) I am concerned that other drug manufacturers will follow the lead of Defendant and

            decide to no longer provide 340B pricing through contract pharmacies. AstraZeneca and

            Sanofi-Aventis US LLC, and their corporate affiliates, have already restricted access to

            340B pricing at contract pharmacies under policies similar to Defendants’ policy. If

            Little Rivers lost access to 340B pricing for all retail drugs, it would be devastating to

            Little Rivers’ operations and the patients it serves.

       35) Humalog® KwikPen is a small, lightweight pen that is prefilled with insulin for use by

            insulin-dependent diabetics at mealtime. I requested information from Hudson

            Headwaters, which assists Little Rivers in processing 340B contract pharmacy claims, to

            provide pricing on the 340B price and non-340B price of Humalog® KwikPen. Hudson

            Headwaters provided this pricing information, effective on May 23, 2021:

                                                               Wholesale
                                   Average Wholesale           Acquisition
                   NDC                   Price                    Cost                340B Cost
               00002879959-
                HUMALOG
                  KWIK
               PEN 5X3ML                  $636.48                   $530.40              $0.16


       36) Some of Little Rivers’ financially needy patients are prescribed Humalog® KwikPen and

            Little Rivers will no longer be able to offer the Humalog® KwikPen at the 340B

            discounted pricing to those patients.

       37) Defendant has a policy under which it provides insulin at 340B prices through contract

            pharmacies but that policy requires that: 1) the covered entity provide the 340B price at


   {D0949473.DOCX / 3 }
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 56 of 116 PageID: 3691




            point of sale to all patients regardless of ability to pay; (2) the contract pharmacy not

            charge any dispensing fees; (3) no insurer or other payer is billed for the drug; (4) the

            covered entity provide claims level data to demonstrative compliance. The Lilly policy is

            completely unworkable. Contract pharmacies will not dispense drugs without charging a

            dispensing fee and there is no reason that covered entities should be required to submit

            claims level detail in order to take advantage of this program.

       38) Because Little Rivers has operated at a loss for the last two fiscal years, it does not have

            the financial resources to bear the additional cost of these drugs for our financially needy

            patients. The increased costs to Little Rivers to pay for the drugs under its drug discount

            program will exacerbate its already precarious financial position.

       39) The U.S. Department of Health and Human Services (“HHS”) has implemented a

            statutorily mandated Administrative Dispute Resolution (“ADR”) process for 340B

            covered entities and manufacturers to resolve certain 340B program disputes. See 42

            U.S.C. § 256b(d)(3)(A); 42 C.F.R. § 10.20-10.24. On February 4, 2021, Little Rivers

            filed an ADR petition against AstraZeneca. The Little Rivers ADR petition contends that

            AstraZeneca has violated the 340B statute by declining to ship 340B discounted drugs to

            Little Rivers’ contract pharmacies.

       40) If the injunction against enforcement of the ADR process against Defendant is lifted,

            Little Rivers will have the ability to bring an ADR petition against Lilly to request relief

            from its policy not to offer 340B pricing at contract pharmacies.

                                          [Signature on next page]




   {D0949473.DOCX / 3 }
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 57 of 116 PageID: 3692




   I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct. Executed this 26th day of May 2021.


                                                    Respectfully submitted,



                                                         Auclair, M.S.M.-H.S.A., B.S.N., R.N.
                                                    Chief Executive Officer
                                                    Little Rivers Health Care, Inc.




   {D0949473.DOCX / 3 }
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 58 of 116 PageID: 3693




                          Exhibit B
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 59 of 116 PageID: 3694
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 60 of 116 PageID: 3695
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 61 of 116 PageID: 3696
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 62 of 116 PageID: 3697
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 63 of 116 PageID: 3698
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 64 of 116 PageID: 3699




                          Exhibit C
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 65 of 116 PageID: 3700
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 66 of 116 PageID: 3701
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 67 of 116 PageID: 3702
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 68 of 116 PageID: 3703
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 69 of 116 PageID: 3704
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 70 of 116 PageID: 3705
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 71 of 116 PageID: 3706
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 72 of 116 PageID: 3707




                          Exhibit D
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 73 of 116 PageID: 3708
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 74 of 116 PageID: 3709
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 75 of 116 PageID: 3710
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 76 of 116 PageID: 3711
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 77 of 116 PageID: 3712
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 78 of 116 PageID: 3713
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 79 of 116 PageID: 3714
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 80 of 116 PageID: 3715




                          Exhibit E
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 81 of 116 PageID: 3716
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 82 of 116 PageID: 3717
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 83 of 116 PageID: 3718
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 84 of 116 PageID: 3719
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 85 of 116 PageID: 3720
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 86 of 116 PageID: 3721
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 87 of 116 PageID: 3722




                          Exhibit F
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 88 of 116 PageID: 3723
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 89 of 116 PageID: 3724
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 90 of 116 PageID: 3725
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 91 of 116 PageID: 3726
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 92 of 116 PageID: 3727




                           Exhibit G
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 93 of 116 PageID: 3728
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 94 of 116 PageID: 3729
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 95 of 116 PageID: 3730
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 96 of 116 PageID: 3731
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 97 of 116 PageID: 3732
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 98 of 116 PageID: 3733
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 99 of 116 PageID: 3734




                          Exhibit H
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 100 of 116 PageID: 3735
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 101 of 116 PageID: 3736
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 102 of 116 PageID: 3737
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 103 of 116 PageID: 3738
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 104 of 116 PageID: 3739




                          Exhibit I
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 105 of 116 PageID: 3740




                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA


     RYAN WHITE CLINICS                              )
     FOR 340B ACCESS                                 )
     1501 M Street, N.W., Suite 700                  )
     Washington, DC 20005,                           )   Civil Action No. 20-cv-2906
                                                     )
                    and                              )
                                                     )
                                                     )
     MATTHEW 25 AIDS SERVICES, INC.
                                                     )
     452 Old Corydon Road                            )
     Henderson, KY 42420,                            )
                                                     )
                    and                              )
                                                     )
     CHATTANOOGA C.A.R.E.S., DBA                     )
     CEMPA                                           )
     COMMUNITY CARE                                  )
     1000 E. 3rd Street, Suite 300                   )
     Chattanooga, TN 37403,

                    Plaintiffs,

                   v.

     ALEX M. AZAR II, in his official capacity as
     Secretary of the United States Department of
     Health and Human Services
     200 Independence Avenue, S.W.
     Washington, DC 20201,

                   and

     UNITED STATES DEPARTMENT OF
     HEALTH AND HUMAN SERVICES
     200 Independence Avenue, S.W.
     Washington, DC 20201,

                   and

     THOMAS J. ENGELS, in his official capacity as
     Administrator for the Health Resources and
     Services Administration
     5600 Fishers Lane
     Rockville, MD 20857,

                   and
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 106 of 116 PageID: 3741




      HEALTH RESOURCES AND SERVICES
      ADMINISTRATION
      5600 Fishers Lane
      Rockville, MD 20857

                      Defendants




                              Declaration of D. Tucker Slingerland, M.D.
    I, D. Tucker Slingerland, M.D., declare as follows:
    1. I am Chief Executive Officer for Hudson Headwaters Health Network (HHHN) and have
       held this role since July 1, 2017. As Chief Executive Officer I am responsible for responsible
       for the overall performance of the organization, including clinical, administrative, finance,
       and governance functions and related activities for the purpose of attaining the goals and
       strategies as set forth by the Board of Directors. This includes oversight of our 340B Drug
       Pricing Program management and compliance. To prepare this declaration, I consulted with
       our Chief Financial Officer, Chieflnformation Officer, Chief Medical Officer, Chief
       Operations Officer, and the President of Hudson Headwaters 340B, LLC.

    2. I have personal knowledge of all facts stated in this declaration, and if called to testify, I
       could and would testify truthfully thereto.

    3. Hudson Headwaters Health Network is a Federally-qualified health center that receives
       federal grant funds under Section 330 of the Public Health Service Act. Hudson Headwaters
       Health Network, a not-for-profit 501(c)3 organization, has served the Adirondack and North
       Country regions of Upstate New York as a Federally-qualified health center since 1981.
       Hudson Headwaters Health Network's service area includes the southern, eastern, and Tri­
       Lakes regions of the Adirondack Park, the City of Glens Falls and its surrounding suburbs,
       and the northern corridor communities centered on the Towns of Champlain and Plattsburg
       near the Canadian border. The area is approximately 140 miles by 50 miles (or 7,000-square
       miles) and mostly rural, with limited east-west transportation routes. The region is designated
       by the federal Bureau of Health Workforce as Health Professional Shortage Area due to
       significant health care provider shortages in primary care, dental health, and mental health. In
       many towns, HHHN is the sole medical provider.

    4. In 2019, Hudson Headwaters Health Network provided care to 90,077 unique patients
       through 363,911 primary medical, dental, and behavioral health visits. Of 45,608 patients for
       whom income is known, 51.8% live at or below 200% of Federal poverty guidelines. Of

                                                                                                        2
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 107 of 116 PageID: 3742




       Hudson Headwater Health Network's 90,077 patients, 21.3% are covered under Medicaid,
       25.9% are covered under Medicare or are dual-eligible, 2.1% are covered under another form
       of public insurance, 46.4% are covered by private insurance, and 4.3% are uninsured.

    5. Hudson Headwaters Health Network is a "covered entity" for purposes of the 340B Drug
       Program. HHHN was approved as a covered entity in the 340B Drug Pricing Program on
       April 1, 2001. As required by law, it recertifies this status annually with the Health Resources
       and Services Administration (HRSA).

    6. The 340B Drug Program allows Hudson Headwaters Health Network to purchase outpatient
       prescription drugs from manufacturers or wholesalers at a significant discount. HHHN
       purchases drugs from wholesalers via one third party administrator for its 101 contract
       pharmacies.

    7. Hudson Headwaters Health Network's participation in the 340B Drug Program helps it to
       stretch scarce resources and meet the needs of its medically underserved patients, including
       uninsured and underinsured patients. Federal law and regulations, as well as Hudson
       Headwaters Health Network's mission, require that every penny of 340B savings be invested
       in services that expand access for its medically underserved patient population. HHHN uses
       340B savings to provide medication discounts and other financial assistance programs for
       uninsured patients and those living at or below 200% of the federal poverty level. In addition,
       Hudson Headwaters Health Network uses 340B savings to support core programs and
       services that are consistent with its mission, including dental care, patient and student
       education, home-based care, obstetrics and gynecology, palliative care, and phlebotomy.
       HHHN also uses these revenues to offset the costs of COVID-19 antigen and antibody testing
       in its service area. Finally, Hudson Headwaters Health Network also uses 340B savings to
       improve infrastructure, renovating facilities, and expanding services into underserved
       communities in Northeastern New York who otherwise would have limited or no local access
       to care.

    8. From January 1, 2019 to December 31, 2019, Hudson Headwaters Health Network captured
       51,066 prescriptions for 340B savings at its 101 contract pharmacies.

    9. As a covered entity, Hudson Headwaters Health Network is permitted to choose how it will
       deliver pharmacy services to its patients. HHHN does this by contract pharmacy prescription
       capture. Hudson Headwaters Health Network has 101 contract pharmacies through 13 written
       agreements. A list of active contract pharmacies and locations is provided in the attached
       "Hudson Headwaters Health Network Active Contract Pharmacies."

    10. Hudson Headwaters Health Network does not operate an in-house pharmacy. Given the
        Network's 7,000 square mile service area, by necessity HHHN must rely on contract
        pharmacies to provide 340B-eligible prescription drugs to its patients. The use of contract
        pharmacies has greatly expanded Hudson Headwaters Health Network patients' ability to


                                                                                                      3
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 108 of 116 PageID: 3743




       access affordable drugs, given the size and geographic isolation of the Network. There is
       only one major road, Interstate 87, that traverses the area from north to south. No four-lane
       highways cross the service area from east to west, so residents of the region must travel on
       mountainous two-lane roads to access services. Patients living within the Adirondack Park or
       North Country must travel significant distances for treatment and care. Public transportation
       is available in the towns of Plattsburgh and Glens Falls, but there is no public transportation
       elsewhere in the region. The nearly six months of winter conditions in the region, often
       rendering roads impassable for days at a time, also complicates travel. To minimize these
       geographic and logistical barriers to accessing prescription drugs, HHHN has agreements
       with 101 contract pharmacies. The use of contract pharmacies also increases the Network's
       'capture rate' (i.e., the percentage of prescriptions written by the health center for its
       patients). This allows Hudson Headwaters Health Network to retain more 340B savings, and
       therefore support more services for its patients.

    11. Hudson Headwaters Health Network's use of contract pharmacies is authorized under the
        Section 330 statute that authorizes the Federally-qualified health center program. That statute
        allows organizations like HHHN to contract out for required services that they do not
        provide.

    12. In 2018, Hudson Headwaters Health Network estimates that 340B savings generated from
        contract pharmacies accounts for about 31.0% of our direct patient care expenses.

    13. On or about July 30,2020, I became aware that certain drug manufacturers, including Astra
        Zeneca, Eli Lilly, Merck, Novartis, and Sanofi, had unilaterally decided, without government
        approval, to cease providing outpatient prescription drugs at 340B prices to most or all of
        Hudson Headwaters Health Network's contract pharmacies.

    14. On or about November 2, 2020, I became aware that Novartis had unilaterally decided to
        honor contract pharmacy arrangements as long as they're within 40 miles of a Hudson
        Headwaters Health Network facility. I also became aware that Novartis had again begun
        providing outpatient prescription drugs at 340B prices to some but not all of HHHN's
        contract pharmacies.

    15. Because of the actions taken by certain drug manufacturers, including Astra Zeneca, Eli
        Lilly, Merck, Novartis, and Sanofi, some Hudson Headwaters Health Network patients have
        decreased access to critically needed medicines. Other patients still have access to their
        eligible medications at their local pharmacy, but HHHN will no longer receive the 340B
        revenue.

    16. In 2011, the U.S. Supreme Court held that 340B-covered entities like Hudson Headwaters
        Health Network do not have the right to sue drug manufacturers for overcharges. Only the
        Secretary of the Department of Health and Human Services may enforce the pricing
        requirements of the 340B Drug Program. Astra, 563 U.S. at 113-14. This ruling was


                                                                                                      4
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 109 of 116 PageID: 3744




       premised, in part, on the Department of Health and Human Services' representation that an
       administrative dispute resolution process as required by Section 7102 of the Patient
       Protection and Affordable Care Act would be forthcoming:

                   The [2010 administrative dispute resolution provision] provides for more rigorous
                   enforcement [and] directs the Secretary to develop formal procedures for
                   resolving overcharge claims. Under those procedures, which are not yet in place,
                   HRSA will reach an 'administrative resolution' that is subject to judicial review
                   under the Administrative Procedure Act (APA). Astra, 563 U.S. at 116.

    18. Due to the Department of Health and Human Services lack of action to enforce the 340B
        statue, include the failure to implement an administrative dispute resolution process as
        required by Section 7102 of the Patient Protection and Affordable Care Act, Hudson
        Headwaters Health Network has no legal recourse to remedy manufacturer overcharging for
        340B-covered drugs.

    19. Hudson Headwaters Health Network is suffering immediate and irreparable harm from the
        Secretary's failure to enforce its right to purchase discounted 340B-eligible drugs via
        contract pharmacy arrangements.

    20. Based on an analysis of current 340B-eligible drugs currently prescribed to patients, HHHN
        will lose approximately $8,400,000 in revenue as a result of the actions taken unilaterally by
        the drug manufacturers.

    21. As a result of the loss in revenue, key patient services and programs are at risk of being
        diminished or potentially eliminated. This includes reducing provider, nursing, and care
        management staffing levels, eliminating the prescription drug assistance program, altering
        the sliding fee scale, reducing palliative care and home-based health services, and
        eliminating the direct provision of specialty services like dental, obstetrics and gynecology,
        and phlebotomy. COVID-19 testing services could be reduced or eliminated at a time when
        the pandemic still threatens the health and well-being of Americans.

    22. In addition to this reduction or loss of services, reduced contract pharmacy 340B savings
        would negatively affect plans for renovations to modernize existing health centers and
        planned expansion of services into unserved areas of New York's Clinton, Franklin, and
        Washington Counties.

    23. Reduced contract pharmacy 340B savings may also result in the closing of Hudson
        Headwaters Women's Health Center (currently staffed by 50 employees, including seven
        physicians, one physician assistant, one nurse practitioner, and nine nurse-midwives) or
        other health centers in rural areas, further reducing patient access to care in a region that is
        already designated as a Health Professional Shortage Area.



                                                                                                           5
Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 110 of 116 PageID: 3745




    I declare under penalty of perjury under the laws of the United States of America that the
    foregoing is true and correct.


    Executed on December 10, 2020




                                                                                                 6
   Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 111 of 116 PageID: 3746




                 Attachment: Hudson Headwaters Health Network Active Contract Pharmacies

                                                                                                      Contract
                                                                                          Contract
 Pharmacy Name            DBA           Street Address           City    State    Zip                 Approval
                                                                                         Begin Date
                                                                                                        Date
ACCREDO HEALTH                        1620 CENTURY
                                                          MEMPHIS        TN      38134     4/1/2019       1/8/2019
GROUP INC                             CENTER PKWY# 109
ACCREDO HEALTH                        3000 ERICSSON
                                                          WARRENDALE     PA      15086     4/1/2019       1/8/2019
GROUP INC                             DRIVE, SUITE 100
ACCREDO HEALTH                        2040 W RIO SALADO
                                                          TEMPE          AZ      85281     4/1/2019       1/8/2019
GROUP INC                             PKWY STE 101B
ACCREDO HEALTH                        2825 W PERIMETER
                                                          INDIANAPOLIS   IN      46241     4/1/2019       1/8/2019
GROUP, INC.                           RD SUITE 112
ACCREDO HEALTH                        6272 LEE VISTA
                                                          ORLANDO        FL      32822     4/1/2019       1/8/2019
GROUP, INC.                           BLVD SUITE 100
ACCREDO HEALTH                        2 BOULDEN CIR STE
                                                          NEW CASTLE     DE      19720     4/1/2019       1/8/2019
GROUP, INC.                           1
ADIRONDACK           SCHROON LAKE     1081 MAIN STREET
                                                          SCHROON LAKE   NY      12870   12/30/2011   12/30/2011
APOTHECARY LLC       PHARMACY         US RT.9
ADIRONDACK           MORIAH
                                      4315 MAIN ST        PORT HENRY     NY      12974   12/30/2011   12/30/2011
APOTHECARY LLC       PHARMACY
ADVANCED CARE        ACS PHARMACY     6251 CHANCELLOR
                                                          ORLANDO        FL      32809    10/1/2020       7/10/2020
SCRIPTS, INC         #48226           DRIVE
                                      7930 WOODLAND
CAREMARK FLORIDA
                     CVS/SPECIALTY    CENTER BLVD STE     TAMPA          FL      33614     7/1/2017       4/13/2017
SPECIALTY
                                      500
CAREMARK ILLINOIS                     800 BIERMANN        MOUNT
                     CVS/SPECIALTY                                       IL      60056     7/1/2017       4/13/2017
SPECIALTY                             COURT               PROSPECT
CAREMARK KANSAS
                                      11162 RENNER
SPECIALTY            CVS/SPECIALTY                        LENEXA         KS      66219     7/1/2017       4/13/2017
                                      BLVD
PHARMACY
                     CVS/SPECIALTY    1001 SPINKS ROAD,   FLOWER
CAREMARK LLC                                                             TX      75028    10/1/2020       7/10/2020
                     #48604           STE 280             MOUND
CAREMARK
                     INGENIORX
MASSACHUSETTS                         25 BIRCH STREET,
                     SPECIALTY OR                         MILFORD        MA      01757     7/1/2017       4/13/2017
SPECIALTY                             BLDG B, SUITE 100
                     CVS SPECIALTY
PHARMACy
CAREMARK
MICHIGAN
                     CVS/SPECIAL TY   1307-H ALLEN DR     TROY           Ml      48083     7/1/2017       4/13/2017
SPECIALTY
PHARMACY LLC
CAREMARK NEW         CVS/SPECIALTY
                                      180 PASSAIC
JERSEY SPECIALTY     OR INGENIORX                         FAIRFIELD      NJ      07004     7/1/2017       4/13/2017
                                      AVENUE, UNIT B-5
PHCY, LLC            SPECIALTY
CAREMARK NORTH                        10700 WORLD
CAROLINA             CVS/SPECIALTY    TRADE BLVD STE      RALEIGH        NC      27617     7/1/2017       4/13/2017
SPECIALTY PHARMA                      110

                                                                                                      7
   Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 112 of 116 PageID: 3747




CAREMARK PUERTO
                                     280 AVENIDA JESUS
RICO SPECIALTY     CVS CAREMARK                          RIO PIEDRAS    PR   00927   10/1/2020       7/10/2020
                                     T. PINERO
PHARMACY,
CAREMARK
TENNESSEE                            8370 WOLF LAKE
                   CVS/SPECIALTY                         BARTLETT       TN   38133    7/1/2017       4/13/2017
SPECIALTY                            DRIVE
PHARMACY, L
                                     1127 BRYN MAWR
CAREMARK, LLC      CVS/SPECIALTY                         REDLANDS       CA   92374    7/1/2017       4/13/2017
                                     AVE
                                     7251 S. EASTERN
CAREMARK, LLC      CVS/SPECIALTY                         LAS VEGAS      NV   89119   10/1/2020       7/10/2020
                                     AVE.
                   CVS/PHARMACY
CVS ALBANY, LLC                      216 QUAKER ROAD     QUEENSBURY     NY   12804    4/1/2014       1/13/2014
                   #00419
                   CVS/PHARMACY
CVS ALBANY, LLC                      5 MAIN STREET       QUEENSBURY     NY   12804    4/1/2014       1/13/2014
                   #02091
                   CVS/PHARMACY
CVS ALBANY, LLC                      1253 DIX AVE.       HUDSON FALLS   NY   12839    4/1/2014       1/13/2014
                   #02685
                   CVS/PHARMACY      170 BROADWAY
CVS ALBANY, LLC                                          WHITEHALL      NY   12887    1/1/2018   10/13/2017
                   #05166            SUITE 1
                   CVS PHARMACY      578 AVIATION RD
CVS ALBANY, LLC                                          QUEENSBURY     NY   12804    1/1/2018   10/13/2017
                   #16951            STE lS
                   CVS/PHARMACY      60 SMITHFIELD
CVS ALBANY, LLC                                          PLATTSBURGH    NY   12901    7/1/2019        4/4/2019
                   #17512            BLVD
                   CVS/PHARMACY      2027 DOUBLEDAY
CVS ALBANY, LLC                                          BALLSTON SPA   NY   12020    4/1/2020        1/2/2020
                   #05456            AVE.
                   CVS/PHARMACY
CVS ALBANY, LLC                      1169 ROUTE 29       GREENWICH      NY   12834    4/1/2020        1/2/2020
                   #05348
                   CVS/PHARMACY
CVS ALBANY, LLC                      653 RTE. 9          WILTON         NY   12831    4/1/2020        1/2/2020
                   #03379
                   CVS/PHARMACY                          SARATOGA
CVS ALBANY, LLC                      34 CONGRESS ST.                    NY   12866    4/1/2020        1/2/2020
                   #00731                                SPRINGS
                                     1 GREAT VALLEY
CVS CAREMARK                                             WILKES BARRE   PA   18706    1/1/2021   10/15/2020
                                     BOULEVARD
CVS CAREMARK
ADVANCED
                   CVS/CAREMARK      1780 WALL ST        MT PROSPECT    IL   60056    1/1/2021   10/15/2020
TECHNOLOGY
PHARMAC

                   ALLIANCERX
CYSTIC FIBROSIS                      10530 JOHN W
                   WALGREENS                             FRISCO         TX   75033    4/1/2020        1/6/2020
SERVICES, LLC                        ELLIOTT DRIVE
                   PRIME #16280
ECKERD
                   RITE AID #10717   124 RIDGE STREET    GLENS FALLS    NY   12801    3/7/2012        3/7/2012
CORPORATION
ESI MAIL           EXPRESS           7909 S HARDY DR
                                                         TEMPE          AZ   85284    4/1/2019        1/8/2019
PHARMACY SERVICE   SCRIPTS           STE 106
                   ESI MAIL
EXPRESS SCRIPTS                      4600 N HANLEY RD    SAINT LOUIS    MO   63134    4/1/2019        1/8/2019
                   PHARMACY

                                                                                                 8
   Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 113 of 116 PageID: 3748



                  SERVICE INC


EXPRESS SCRIPTS   EXPRESS        2040 ROUTE 130
                                                     BURLINGTON     NJ   08016     4/1/2019        1/8/2019
PHARMACY, INC.    SCRIPTS        NORTH
EXPRESS SCRIPTS   EXPRESS
                                 4750 E. 450 S.      WHITESTOWN     IN   46075     4/1/2019        1/8/2019
PHARMACY, INC.    SCRIPTS
GLENS FALLS
                                 100 PARK ST         GLENS FALLS    NY   12801     1/1/2014       10/3/2013
HOSPITAL INC
GOLUB
                                 354 BROADWAY        FORT EDWARD    NY   12828     4/1/2017        1/2/2017
CORPORATION
GOLUB             MARKET 32
                                 19 CENTRE DRIVE     PLATTSBURGH    NY   12901    10/1/2019       7/10/2019
CORPORATION       PHARMACY 168
KPH HEALTHCARE    KINNEY DRUGS
                                 161 CAREY ROAD      QUEENSBURY     NY   12804    5/18/2012       5/18/2012
SERVICES, INC.    #104
KPH HEALTHCARE    KINNEY DRUGS
                                 868 STATE RTE. 11   CHAMPLAIN      NY   12919   10/27/2012       1/11/2013
SERVICES, INC.    #52
KPH HEALTHCARE    KINNEY DRUGS   288 CORNELIA
                                                     PLATTSBURGH    NY   12901     4/1/2015        1/5/2015
SERVICES, INC.    #19            STREET
KPH HEALTHCARE    KINNEY DRUGS
                                 6 VETERANS LANE     PLATTSBURGH    NY   12901     4/1/2015        1/5/2015
SERVICES, INC.    #40
KPH HEALTHCARE    KINNEY DRUGS   1588 MILITARY
                                                     PLATTSBURGH    NY   12901     4/1/2015        1/5/2015
SERVICES, INC.    #SO            TURNPIKE
KPH HEALTHCARE    KINNEY DRUGS                       ELIZABETHTOW
                                 7550 COURT STREET                  NY   12932     4/1/2015        1/5/2015
SERVICES, INC.    #76                                N
KPH HEALTHCARE    KINNEY DRUGS
                                 94 DEMARS BLVD.     TUPPER LAKE    NY   12986     7/1/2020        4/1/2020
SERVICES, INC.    #39
KPH HEALTHCARE    KINNEY DRUGS
                                 277 BROADWAY ST.    SARANAC LAKE   NY   12983     7/1/2020        4/1/2020
SERVICES, INC.    #02
KPH HEALTHCARE    KINNEY DRUGS
                                 C/O PHARMACY        PLATTSBURGH    NY   12901    10/1/2020        7/8/2020
SERVICES, INC.    #59
KPH HEALTHCARE    KINNEY DRUGS
                                 3 GORMAN WAY        PERU           NY   12972    10/1/2020        7/8/2020
SERVICES, INC.    #121
                  HANNAFORD
MARTIN'S FOODS
                  SUPERMARKET    27-41 GANSEVOORT    SOUTH GLENS
OF SOUTH                                                            NY   12803     7/1/2016        4/7/2016
                  & PHARMACY     ROAD                FALLS
BURLINGTON, LLC
                  #83
                  HANNAFORD
MARTIN'S FOODS
                  SUPERMARKET
OF SOUTH                         190 QUAKER ROAD     QUEENSBURY     NY   12804     4/1/2017        1/4/2017
                  & PHARMACY
BURLINGTON, LLC
                  #83
MARTIN'S FOODS    HANNAFORD
OF SOUTH          FOOD& DRUG     175 BROAD STREET    GLENS FALLS    NY   12801     4/1/2017        1/4/2017
BURLINGTON, LLC   #8374




                                                                                              9
   Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 114 of 116 PageID: 3749



                   HANNAFORD
MARTIN'S FOODS
                   SUPERMARKET     3758 BURGOYNE
OF SOUTH                                                HUDSON FALLS     NY   12839     4/1/2017         1/4/2017
                   & PHARMACY      AVENUE
BURLINGTON, LLC
                   #83
NOBLE HEALTH
                                   6040 TARBELL ROAD    SYRACUSE         NY   13206     1/1/2016        10/1/2015
SERVICES INC.
OMNICARE OF
                   CARE4, LP.      120 FIELDCREST AVE   EDISON           NJ   08837     1/1/2021    10/15/2020
EDISON
OPTUM PHARMACY
                                   1050 PATROL ROAD     JEFFERSONVILLE   IN   47130     7/1/2020        4/15/2020
702, LLC
OPTUM PHARMACY
                                   8350 BRIOVA DR.      LAS VEGAS        NV   89113     7/1/2020        4/15/2020
703, LLC
                                   2858 LOKER AVE E
OPTUMRX INC        OPTUMRX                              CARLSBAD         CA   92010     7/1/2020        4/15/2020
                                   STE 100
                                   6800 W 115TH ST      OVERLAND
OPTUMRX INC        OPTUMRX                                               KS   66211     7/1/2020        4/15/2020
                                   STE 600              PARK
PHARMACY
                   OMNICARE OF
ASSOCIATION OF                     14 COMMERCE DR       BALLSTON SPA     NY   12020     1/1/2021    10/15/2020
                   BALLSTON SPA
GLENS FALLS
PRICE CHOPPER
                   HOUSE CALLS     100 BROAD ST
OPERATING CO.,                                          GLENS FALLS      NY   12801   12/30/2011    12/30/2011
                   PHARMACY 200    PLAZA
INC.
PRICE CHOPPER
                   HOUSECALLS
OPERATING CO.,                     3761 MAIN STREET     WARRENSBURG      NY   12885    2/23/2012        2/23/2012
                   PHARMACY 201
INC.
PRIME
                   ALLIANCERX
THERAPEUTICS                       2354 COMMERCE
                   WALGREENS                            ORLANDO          FL   32819     4/1/2020         1/6/2020
SPECIALTY                          PARK DRIVE
                   PRIME#16568
PHARMACY LLC
PROACT PHARMACY                    1226 US HIGHWAY
                                                        GOUVERNEUR       NY   13642     4/1/2015         1/5/2015
SERVICES, INC.                     11
PROCARE
                                   105 MALL
PHARMACY DIRECT,   CVS/SPECIALTY                        MONROEVILLE      PA   15146     7/1/2017        4/13/2017
                                   BOULEVARD
LLC
PROCARE
                   CVS/PHARMACY    1521 4TH AVE.,
PHARMACY DIRECT,                                        BIRMINGHAM       AL   35233    10/1/2020        7/10/2020
                   #2909           SOUTH
LLC
PROCARE
                   CVS/PHARMACY    ONE WATERFRONT
PHARMACY DIRECT,                                        HONOLULU         HI   96813    10/1/2020        7/10/2020
                   #2915           PLAZA
LLC
PROCARE            DBA
                                   3250 HARDEN ST.
PHARMACY DIRECT,   CVS/PHARMACY                         COLUMBIA         SC   29203    10/1/2020        7/10/2020
                                   EXT. SUITE#300
LLC                #2923
THE GOLUB          PRICE CHOPPER
                                   677 UPPER GLEN ST    QUEENSBURY       NY   12804   12/30/2011    12/30/2011
CORPORATION        PHARMACY 040
WALGREEN           WALGREENS#                           SOUTH GLENS
                                   94 MAIN ST.                           NY   12803     2/8/2018         2/8/2018
EASTERN CO., INC   17860                                FALLS
WALGREEN           WALGREENS#
                                   3864 MAIN STREET     WARRENSBURG      NY   12885     2/8/2018         2/8/2018
EASTERN CO., INC   19689

                                                                                                   10
   Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 115 of 116 PageID: 3750




WALGREEN            WALGREENS#
                                  724 UPPER GLEN ST   QUEENSBURY     NY   12804   2/8/2018         2/8/2018
EASTERN CO., INC    19426
WALGREEN            WALGREENS#
                                  284 MAIN STREET     NORTH CREEK    NY   12853   2/8/2018         2/8/2018
EASTERN CO., INC    17154
WALGREEN            WALGREENS#                        SARATOGA
                                  90 WEST AVE                        NY   12866   7/1/2019        4/12/2019
EASTERN CO., INC    17722                             SPRINGS
WALGREEN            WALGREENS#
                                  173 CHURCH ST.      SARANAC LAKE   NY   12983   7/1/2020         4/1/2020
EASTERN CO., INC    17227
WALGREEN            WALGREENS#
                                  4 PLEASANT AVE      TUPPER LAKE    NY   12986   7/1/2020         4/1/2020
EASTERN CO., INC    19706
WALGREEN
                    WALGREENS     202 BROAD ST.       GLENS FALLS    NY   12801   4/1/2018        1/15/2018
EASTERN CO., INC.
WALGREEN            WALGREENS#                        SARATOGA
                                  3020 ROUTE 50                      NY   12866   4/1/2018        1/15/2018
EASTERN CO., INC.   10384                             SPRINGS
WALGREEN
                    WALGREENS     301 CORNELIA ST.    PLATTSBURGH    NY   12901   4/1/2018        1/15/2018
EASTERN CO., INC.
WALGREEN            WALGREENS#
                                  116 QUAKER ST       GRANVILLE      NY   12832   2/8/2018         2/8/2018
EASTERN CO., INC.   17717
WALGREEN            WALGREENS#    6272 STATE ROUTE
                                                      CHESTERTOWN    NY   12817   2/8/2018         2/8/2018
EASTERN CO., INC.   19965         9
WALGREEN            WALGREENS#    2160 STATE ROUTE
                                                      LAKE GEORGE    NY   12845   2/8/2018         2/8/2018
EASTERN CO., INC.   19328         9
WALGREEN            WALGREENS#
                                  1262 DIX AVENUE     HUDSON FALLS   NY   12839   2/8/2018         2/8/2018
EASTERN CO., INC.   17960
WALGREEN            WALGREENS#
                                  1 PALMER AVE        CORINTH        NY   12822   2/8/2018         2/8/2018
EASTERN CO., INC.   19911
WALGREEN                          887 STATE ROUTE
                    WALGREENS                         CHAMPLAIN      NY   12919   2/8/2018         2/8/2018
EASTERN CO., INC.                 11
WALGREEN            WALGREENS#
                                  1161 NYS ROUTE 9N   TICONDEROGA    NY   12883   2/8/2018         2/8/2018
EASTERN CO., INC.   18030
WALGREEN            WALGREENS#
                                  92 MAIN ST          HUDSON FALLS   NY   12839   2/8/2018         2/8/2018
EASTERN CO., INC.   19494
WALGREEN            WALGREENS#
                                  2 NORTH PARK ST     CAMBRIDGE      NY   12816   7/1/2019        4/12/2019
EASTERN CO., INC.   18207
                    ALLIANCERX
WALGREENS MAIL                    8350 S RIVER
                    WALGREENS                         TEMPE          AZ   85284   4/1/2018        1/15/2018
SERVICE, LLC                      PARKWAY
                    PRIME#03397
WALGREENS           ALLIANCERX
                                  10530 JOHN W.
SPECIALTY           WALGREENS                         FRISCO         TX   75033   4/1/2020         1/6/2020
                                  ELLIOTT DRIVE
PHARMACY LLC        PRIME#15443
WALGREENS           ALLIANCERX
                                  130 ENTERPRISE
SPECIALTY           WALGREENS                         PITTSBURGH     PA   15275   4/1/2020         1/6/2020
                                  DRIVE
PHARMACY LLC        PRIME#16287



                                                                                             11
   Case 3:21-cv-00806-FLW-LHG Document 56-1 Filed 06/29/21 Page 116 of 116 PageID: 3751




WALGREENS          ALLIANCERX
                                  9775 SW GEMINI
SPECIALTY          WALGREENS                           BEAVERTON     OR   97008    4/1/2020         1/6/2020
                                  DR, STE 1
PHARMACY, LLC      PRIME #12314
WALGREENS          ALLIANCERX
                                  41460 HAGGERTY
SPECIALTY          WALGREENS                           CANTON        Ml   48188    4/1/2020         1/6/2020
                                  CIRCLE SOUTH
PHARMACY, LLC      PRIME #15438
WALGREENS.COM,
                   WALGREENS      2225 S. PRICE ROAD   CHANDLER      AZ   85286    4/1/2018        1/15/2018
INC.
WAL-MART
                                  608 SPRING HILL DR
CENTRAL FILL 10-                                       SPRING        TX   77386   10/1/2017         7/3/2017
                                  # 3 SUITE 300
2670
                   WAL-MART
WAL-MART                          25 CONSUMER
                   PHARMACY 10-                        PLATTSBURGH   NY   12901   10/1/2014         7/1/2014
PHARMACY                          SQUARE
                   1994
                   WAL-MART
WAL-MART                                               SARATOGA
                   PHARMACY 10-   16 OLD GLICK ROAD                  NY   12866    1/1/2016        10/1/2015
PHARMACY                                               SPRINGS
                   2056
                   WAL-MART
WAL-MART
                   PHARMACY 10-   891 ROUTE #9         QUEENSBURY    NY   12804   1/25/2013        1/25/2013
PHARMACY
                   2116
                   WAL-MART
WAL-MART                          1134 WICKER
                   PHARMACY 10-                        TICONDEROGA   NY   12883   1/24/2013        1/24/2013
PHARMACY                          STREET
                   2424
                   WAL-MART
WAL-MART                          24 QUAKER RIDGE
                   PHARMACY 10-                        QUEENSBURY    NY   12804    4/1/2014         1/3/2014
PHARMACY                          BLVD.
                   4403
                   WAL-MART
WAL-MART                          9600 PARKSOUTH
                   PHARMACY 10-                        ORLANDO       FL   32837   10/1/2017         7/3/2017
PHARMACY                          CT. SUITE 100
                   5997




                                                                                              12
